Exhibit 10.1

 

 



 

 

 

DATED 22nd October 2009

 

EDWARD D. JONES & CO, L.P.

and

TOWRY LAW FINANCE COMPANY LIMITED

 

 

__________________________________

SHARE PURCHASE AGREEMENT

relating to the sale and purchase of

shares in Edward Jones Limited

__________________________________

 

 

 

 

Slaughter and May

One Bunhill Row

London EC1Y 8YY

(DAW/NNK)

TP092680086

 

--------------------------------------------------------------------------------

CONTENTS

Page

1.

Interpretation

1

 

 

 

2.

Sale and purchase

15

 

 

 

3.

Conditions

15

 

 

 

4.

Conduct of business before Completion

16

 

 

 

5.

Consideration

17

 

 

 

6.

Completion

17

 

 

 

7.

Locked Box

18

 

 

 

8.

Adjusted Net Assets

19

 

 

 

9.

Seller’s warranties and undertakings

21

 

 

 

10.

Purchaser’s warranties and undertakings

22

 

 

 

11.

Purchaser’s remedies and Seller’s limitations on liability

23

 

 

 

12.

Restrictions on Seller’s business activities

24

 

 

 

13.

Intellectual Property and Business Information

25

 

 

 

14.

Indemnities

26

 

 

 

15.

Property

27

 

 

 

16.

Transitional Arrangements

28

 

 

 

17.

Release of Seller Guarantees

29

 

 

 

18.

Access

29

 

 

 

19.

Ex gratia payments; Retention bonuses

29

 

 

 

20.

Effect of Completion

30

 

 

 

21.

Remedies and waivers

30

 

 

 

22.

Assignment

30

 

 

 

23.

Further assurance

31

 

 

 

24.

Entire Agreement

31

 

 

 

25.

Notices

31

 

 

 

26.

Announcements

32

 

 

 

27.

Confidentiality

33



--------------------------------------------------------------------------------

 

28.

Costs and expenses

34

 

 

 

29.

Counterparts

35

 

 

 

30.

Invalidity

35

 

 

 

31.

Contracts (Rights of Third Parties) Act 1999

35

 

 

 

32.

Choice of governing law

35

 

 

 

33.

Jurisdiction

35

 

 

 

SCHEDULES

Schedule 1 (Completion arrangements)

37

 

 

Schedule 2 (Warranties)

40

 

 

Schedule 3 (Limitations on the Seller’s liability)

55

 

 

Schedule 4 (Conduct of business before Completion)

62

 

 

Schedule 5

64

 

 

Schedule 6 (Pre sale losses)

65

 

 

Schedule 7 (Completion Statement)

72

 

 

ATTACHMENTS

Schedule 1 (Completion arrangements)

37

 

 

Schedule 2 (Warranties)

40

 

 

Schedule 3 (Limitations on the Seller’s liability)

55

 

 

Schedule 4 (Conduct of business before Completion)

62

 

 

Schedule 5

64

 

 

Schedule 6 (Pre sale losses)

65

 

 

Schedule 7 (Completion Statement)

72

 

 

Attachment 1 (Basic information about the Company)

75

 

 

Attachment 2 (Basic information about the Subsidiaries)

77

 

 

 

 

Attachment 3 (Adjusted Net Asset Calculation)

79

 

 

Attachment 4 (Target Employees)

80

 

 

Attachment 5 (Solicitors’ Letter)

81

 

 

--------------------------------------------------------------------------------



AGREED FORM DOCUMENTS

Tax Covenant

Power of attorney in connection with transfers of Shares

Transitional Services Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------



Execution Version

 



THIS AGREEMENT is made 22nd October 2009

BETWEEN:

1.

EDWARD D. JONES & CO., L.P. whose registered office is at 12555 Manchester Road,
St. Louis, Missouri 63131, United States, (a Missouri registered limited
partnership) (the “Seller”);

AND

2.

TOWRY LAW FINANCE COMPANY LIMITED whose registered office is at Towry Law House,
Western Road, Bracknell, RG12 1TL, United Kingdom (registered in England No.
05721344) (the “Purchaser”);

WHEREAS:

(A)

Particulars of each member of the Group (as defined in this Agreement) are set
out in Attachment 1 (Basic information about the Company) and Attachment 2
(Basic information about the Subsidiary).

(B)

The Seller has agreed to sell and the Purchaser has agreed to purchase and pay
for the Shares (as defined in this Agreement) in each case on the terms and
subject to the conditions of this Agreement.

NOW IT IS HEREBY AGREED as follows:

1.

Interpretation

1.1

In this Agreement, the Schedules and the Attachments to it:

“Accounts”

means the audited financial statements of the Company, prepared in accordance
with the Companies Acts (which were in force and applicable to the Company in
respect of such accounting reference period), for the accounting reference
period ended on the Accounts Date comprising in each case, the Directors’
report, the Independent Auditors’ report, the balance sheet, the profit and loss
account and the notes to the accounts, a copy of which is annexed to the
Disclosure Letter;

 

“Accounts Date”

means 31 December 2008;

 

“Adjusted Net Assets”

means the total assets of the Company as at Completion calculated in accordance
with the accounting principles and practices used in preparing Attachment 3
(Adjusted Net Assets Calculation) and in accordance with the applicable law and
accounting principles and practices generally accepted in the

 

 



--------------------------------------------------------------------------------

2

 



 

 

United Kingdom, subject to the following changes:

(i)          the deduction of tangible fixed assets (i.e. property, improvements
and equipment);

(ii)          the deductions of the Total Liabilities (i.e. Short Term Bank
Loans, Long Term Debts, Payables to Customers, Bankers, Dealers and Others and
Depositors, Accounts Payable and Accrued Expenses, Accrued Sales, Commissions
and Variable Compensation);

and by way of illustration, Attachment 3 (Adjusted Net Assets Calculation) shows
the Adjusted Net Asset calculation as at 25 September 2009 based on the
Management Accounts as at that date;

 

 

“Assignments”

means (i) the confirmatory assignment between the Company and the Seller
executed on or about the date hereof but before the entering into of this
Agreement effecting an assignment by the Company to the Seller of all such
right, title and interest (including goodwill) as the Company may have had in
any of the Trade Name and the Retained IP and (ii) the agreement relating to
Information Technology and Retained IT between the Company and the Seller
executed on or about the date hereof but before the entering into of this
Agreement;

 

“Business Day”

means a day (other than a Saturday or a Sunday) on which banks are open for
business in London, England and St. Louis, Missouri;

 

“Business Information”

means all information (in whatever form held) including (without limitation)
all:

(i)          formulas, designs, specifications, drawings, know-how, manuals and
instructions;

(ii)          customer lists, sales, marketing and promotional information;

(iii)         business plans;

(iv)        technical or other expertise; and

(v)          computer software and all accounting and tax records,
correspondence, orders and enquiries;

 



--------------------------------------------------------------------------------

3

 



 

 

which relates exclusively or predominantly to a member of the Group and the
business effected by the Group at Completion, excluding any rights in any
Retained Information. For purposes of clarity, in the event information that is
otherwise Business Information is derived from similar information that is
Retained Information, such Business Information shall not include rights in the
underlying Retained Information, which shall remain the sole and exclusive
property of the Retained Group but the derived information shall constitute
Business Information. For the avoidance of doubt, in the event the parties are
in dispute or otherwise disagree as to whether information is Business
Information, Shared Information or Retained Information, the information shall
be presumed to be Shared Information and shall be treated as such hereunder
pending resolution of any such dispute or disagreement;

 

“Capital Commitment”

means any capital expenditure by a member of the Group;

 

“Claim Period”

means the period from (and including) the Completion Date to (but excluding) the
third anniversary of the Completion Date;

 

“Companies Acts”

means the Companies Act 2006, the Companies Act 1985, the Companies
Consolidation (Consequential Provisions) Act 1985, the Companies Act 1989 and
Part V of the Criminal Justice Act 1993;

 

“Company”

means Edward Jones Limited, basic information concerning which is set out in
Part A of Attachment 1 (Basic information about the Company);

 

“Completion”

means completion of the sale and purchase of the Shares under this Agreement;

 

“Completion Date”

means a date as soon as reasonably practicable after the Condition is satisfied
as mutually agreed by the Purchaser and the Seller but in no event later than 7
calendar days after the date on which the Condition is satisfied unless
otherwise mutually agreed by the Purchaser and the Seller;

 

“Completion Statement”

means the completion statement described in Schedule 7 (Completion Statement);

 

“Condition”

means the condition set out in clause 3;

 

“Confidential Business Information”

means any Business Information which is confidential or not generally known;

 



--------------------------------------------------------------------------------

4

 



 

“Confidential Retained Information”

means any Retained Information, which is confidential or not generally known;

 

 

“Confidential Shared Information”

means any Shared Information, which is confidential or not generally known;

 

 

“Confidentiality Agreement”

means a confidentiality agreement entered into between the Seller and the Towry
Law Financial Services Limited and its affiliates (including, without
limitation, the Purchaser) on 25 August 2009;

 

 

“CTA 2009”

means the Corporation Tax Act 2009;

 

 

“Disclosure Letter”

means the letter dated on the same date as this Agreement written by the Seller
to the Purchaser for the purposes of sub-clause 11.1 (Purchaser’s remedies and
Seller’s limitations on liability) including the Due Diligence Documents and
delivered to the Purchaser’s Solicitors before the execution of this Agreement;

 

 

“Draft Completion Statement”

has the meaning ascribed to that term in paragraph 1.1 of Schedule 7 (Completion
Statement)

 

 

“Due Diligence Documents”

means the Information Memorandum andthe documents listed in the Index of
Disclosure Documents copies of which are contained in the electronic files
accompanying the Disclosure Letter;

 

 

“Estimated Adjusted Net Assets”

means a good faith estimate of the Company’s Adjusted Net Assets as at
Completion to be provided by the Seller to the Purchaser pursuant to clause 8.5;

 

 

“FSA”

means the UK Financial Services Authority or any successor thereto;

 

“FSMA”

means the Financial Services and Markets Act 2000;

 

“FSA Change of Control Applications”

means the formal written application(s) to acquire control of the Company in
accordance with Part XII of FSMA which are to be submitted to the FSA pursuant
to clause 3.2, by each member of the Purchaser’s Group and other persons that
will be a controller of the Company immediately following Completion (where for
the purposes of this definition, “control” and “controller” have the same
meanings as ascribed to those terms in Part XII of FSMA);

 

“Group”

means the Company and the Subsidiary;

 



--------------------------------------------------------------------------------

5

 



 

“Head Office Lease”

means a lease of the 1st, 2nd and 3rd floors, 11 Westferry Circus, Canary Wharf,
London, E14 4HH dated 11 August 1999 made between Deutsche Immobilien Fonds
Atkiengesellschaft (1) the Company (2) and The Jones Financial Companies,
L.L.L.P. (3);

 

“HMRC”

means Her Majesty’s Revenue & Customs;

 

“ICTA 1988”

means the Income and Corporation Taxes Act 1988;

 

“Indemnities”

means the Mis-Selling Indemnity and the indemnities given by the Seller to the
Purchaser pursuant to clause 7.3 (locked-box), clause 14.2 (indemnities) and
clause 15 (properties);

 

“Indemnity Claims”

means a claim under any of the Indemnities;

 

“Independent Financial Services”

means:

(i)          the provision of advice on subscribing for or buying, holding,
selling of or otherwise dealing in; and/or

(ii)         arranging, effecting or executing subscriptions, purchases, sales
and other dealings in; and/or

(iii)         the management of investments in,

any of the following:

(A)      authorised unit trust schemes;

(B)       collective investment schemes generally;

(C)      investment trusts and funds;

(D)      pension products;

(E)         life assurance, critical illness and/or disability products;

(F)       individual savings accounts;

(G)      shares; and/or

(H)      fixed income or other securities.

 

“Index of Disclosure Documents”

means the index of Due Diligence Documents constituting the Appendix to the
Disclosure Letter;

 



--------------------------------------------------------------------------------

6

 



 

“Information Memorandum”

means a document (together with its various addendums) dated September 2009 and
sent to the Purchaser by the Seller’s financial advisor containing certain
business and financial information in relation to the Group;

 

“Information Technology”

means computer hardware, software and networks;

 

“Instalment Payments Regulations”

means The Corporation Tax (Instalment Payments) Regulations 1998 (SI 1998
No. 3175);

 

“Intellectual Property”

means patents, trade marks, rights in designs, copyrights and database rights
(whether or not any of these is registered and including applications for
registration of any such thing) and all rights or forms of protection of a
similar nature or having equivalent or similar effect to any of these which may
subsist anywhere in the world;

 

“Interim Amount”

has the meaning given to that term in clause 8.2 (Adjusted Net Assets);

 

“Last Accounting Date”

means 31 December 2008;

 

“Longstop Date”

means 28 February 2010, or such later date as the parties may agree;

 

“Loss”

means any loss, liability, damages, payment, cost or expense in any jurisdiction
(including reasonable legal fees and disbursements), together with any
applicable VAT;

 

“Management Accounts”

means the management accounts of the Company for each month from the Last
Accounting Date to 25 September 2009;

 

“Mis-Selling Claim, Complaint or Investigation”

means any claim, complaint, compensation, proceedings or investigation
(including any Regulatory Investigation) which arises out of or in relation to a
Pre-Completion Transaction;

 

“Mis-Selling Indemnity”

means the indemnity given by the Seller to the Purchaser pursuant to clause 14.1
(Indemnities);

 

“Mis-Selling Liabilities”

means any Losses suffered or incurred by any of the members of the Group or the
Purchaser’s Group (whether actual or contingent, present or future, known or
unknown) which arise out of or in relation to a Pre-Completion Transaction;

 

“Permitted Leakage”

means the following permitted payments, transfers and

 

 



--------------------------------------------------------------------------------

7

 



 

 

accruals:

(i)          payments made in the ordinary course of business;

(ii)         any payment under £25,000;

(iii)         any payments made pursuant to the terms of an Outsourcing
Agreement dated 1 November 2007 made between the Company and the Seller;

(iv)        any payments made pursuant to the terms of an International Transfer
Pricing Agreement made between the Company and the Seller and dated 1 July 2008;

(vi)       any payments or transfers made pursuant to the terms of the
Assignments;

(vii)       any capital returned in cash by the Company to the Seller (provided
that the Company shall at all times retain sufficient capital to comply with its
regulatory capital requirements prior to Completion);

(viii)       any payments required to repay inter-group debt owed by the Company
to any member of the Retained Group which arise from payments made on behalf of
the Company by the Seller in the ordinary course of business (which at 25
September 2009 did not exceed £940,758.76, provided that such amount shall not
constitute a cap on such payments);

(ix)        any fees payable by the Company in connection with the transaction;

(x)         management fees to the Retained Group for salaries, cost of living
adjustment, housing and tax equalization payments for General Partners of The
Jones Financial Companies, L.L.L.P. resident in the U.K., in amounts consistent
with those previously paid in calendar year 2009;

(xi)        amounts accrued in the ordinary course of business for employee cash
bonuses for Group employees up to Completion, which amounts may be paid in cash
prior to Completion, or, at Seller’s direction in accordance with clause 10.4,
following Completion in the amounts so accrued;

(xii)                      amounts accrued in the ordinary course of business
for financial advisor travel incentives and financial advisor bonuses related to
the financial advisor milestone bonus program for Group employees up to
Completion, which amounts may be paid in cash prior to Completion, or, at
Seller’s direction in accordance with clause 10.4, following Completion in the
amounts so

 



--------------------------------------------------------------------------------

8

 



 

 

accrued;

(xiii)         amounts accrued in the ordinary course of business under the
Seller’s profit sharing plan allocable to Group employees, which amounts may be
paid in cash prior to Completion, or, at Seller’s direction in accordance with
clause 10.4, following Completion in the amounts so accrued,

provided that in this definition, the terms “payments” and “fees” shall mean
respectively cash payments and cash fees;

 

“Pre-Completion Transaction”

means the sale, prior to Completion, by the Company of any financial products,
investments or instruments or any advice, recommendation or service provided by
the Company to or for the benefit of any person, prior to Completion, in
relation to any financial products, investments, securities or instruments
provided that if any advice or recommendation is given prior to Completion that
results in a sale of a financial product, investment or instrument after
Completion, then that advice or recommendation shall not constitute a
Pre-Completion Transaction;

 

“Proceedings”

means any proceeding, suit or action arising out of or in connection with this
Agreement, whether contractual or non-contractual;

 

“Property” or “Properties”

means freehold, leasehold or other immovable property in any part of the world;

 

“Purchaser’s Group”

means the Purchaser, its subsidiaries and subsidiary undertakings, any holding
company of the Purchaser and all other subsidiaries of any such holding company
from time to time;

 

“Purchaser’s Solicitors”

means Slaughter and May, of One Bunhill Row, London EC1Y 8YY;

 



--------------------------------------------------------------------------------

9

 



 

“Regulatory Investigation”

means any investigation or review of any Pre-Completion Transaction entered into
by the Company that the Company (or any third party appointed by it) is required
to carry out by applicable law or regulation or by any governmental or
regulatory body (including the FSA) or ombudsman or that is carried out by any
governmental or regulatory body (including the FSA) or ombudsman;

 

“Relevant Property”

means the Property or Properties:

(i)           owned, used or occupied by any member of the Group;

(ii)          in which any member of the Group has any right or interest; or

(iii)         in which any member of the Group has any actual or contingent
liability whether arising as original tenant, assigns, guarantor or otherwise;

 

“Retained Group”

means, subject to clause 7.2, the Seller, its subsidiaries and subsidiary
undertakings from time to time, The Jones Financial Companies, L.L.L.P., any
parent undertaking of the Seller and all other subsidiaries or subsidiary
undertakings of The Jones Financial Companies, L.L.L.P. or any such parent
undertaking (except members of the Group);

 



--------------------------------------------------------------------------------

10

 



 

“Retained Information”

means all information (in whatever form held) including (without limitation)
all:

(i)           formulas, designs, specifications, drawings, know-how, manuals and
instructions;

(ii)          customer lists, sales, marketing and promotional information;

(iii)         business plans;

(iv)         technical or other expertise; and

(v)          computer software and all accounting and tax records,
correspondence, orders and enquiries;

which relates exclusively to the Seller and the Retained Group and the business
effected by the Seller and the Retained Group) prior to Completion. For the
avoidance of doubt in the event the parties are in dispute or otherwise disagree
as to whether any information is Retained Information or Shared Information, the
information shall be presumed to be Shared Information and shall be treated as
such hereunder pending resolution of any such dispute or disagreement;

 

“Retained IP”

means all Intellectual Property existing in (a) the Trade Name; and (b) manuals,
instructions, the format and design of customer notifications or marketing
materials used by the Group prior to Completion which were created by any of the
Retained Group or were used to a material extent by any of the Retained Group
prior to Completion;

 

“Retained IT”

means computer hardware, software and networks used by a member of the Group
prior to Completion and owned and controlled by a member of the Retained Group;

 

“Seller Guarantee”

means any guarantee, surety, security or indemnity or other contingent
obligation of a member of the Group in relation to or arising out of any
obligations or limitations of any member of the Retained Group;

 

“Seller’s Solicitors”

means Bryan Cave of 88 Wood Street, London EC2V 7AJ;

 

“Senior Employees”

means those persons described in clause 17.1 of Schedule 2;

 

“Service Document”

means a claim form, application notice, order, judgment or

 



--------------------------------------------------------------------------------

11

 



 

 

other document relating to any Proceedings.

 

“Shared Information”

means all information (in whatever form held) including (without limitation)
all:

(i)           formulas, designs, specifications, drawings, know-how, manuals and
instructions;

(ii)          customer lists, sales, marketing and promotional information;

(iii)         business plans;

(iv)         technical or other expertise; and

(v)          computer software and all accounting and tax records,
correspondence, orders and enquiries;

which relates (but not exclusively or predominantly) to the business of a member
of the Group whether in the ownership of the Group or the Retained Group at
Completion. For purposes of clarity, in the event information that is Shared
Information is derived from similar information that is Retained Information or
Business Information such Shared Information shall not include rights in the
underlying Retained Information or Business Information, which shall remain the
sole and exclusive property of the Retained Group or the Company as applicable
but the derived information shall constitute Shared Information. For the
avoidance of doubt in the event the parties are in dispute or disagreement as
whether any information is Shared Information, Business Information or Retained
Information, the information shall be presumed to be Shared Information and
shall be treated as such hereunder pending resolution of any such dispute or
disagreement.

 

“Shares”

means all the issued shares in the capital of the Company;

 

“Share Purchase Documents”

means this Agreement, the Tax Covenant, the Transitional Services Agreement,
Disclosure Letter and any other agreements entered into pursuant to this
Agreement;

 

“Solicitors’ Letter”

means the letter of solicitors for the Purchaser in a form to be agreed by the
parties and containing the elements set out in Attachment 5;

 

“Subsidiary”

means Edward Jones Nominees Limited, basic information concerning which is set
out in Part B of Attachment 1 (Basic

 



--------------------------------------------------------------------------------

12

 



 

 

information about the Subsidiary);

 

“Target Employees”

means those persons set forth on Attachment 4;

 

“Tax”

has the meaning given to that expression in the Tax Covenant;

 

“Tax Authority”

has the meaning given to that expression in the Tax Covenant;

 

“Tax Covenant”

means the tax covenant in the agreed form;

 

“Tax Warranties”

means the Warranties set out in paragraphs 19 to 35 of Schedule 2 and “Tax
Warranty” shall be construed accordingly;

 

“TCGA 1992”

means the Taxation of Chargeable Gains Act 1992;

 

“Title Warranties”

means the warranties set out in paragraph 1 of Schedule 2 (Warranties) and
“Title Warranty” shall be construed accordingly;

 

“Trade Name”

the trade name ‘Edward Jones’ and all logos, stylised versions and colourable
imitations thereof;

 

“Transitional Services Agreement”

means a transitional services agreement to be entered into between the Purchaser
and the Seller in the agreed form (save for changes to the Schedules of that
agreement agreed between the parties prior to Completion);

 

“VAT”

means value added tax as provided for in Directive 2006/112/EC and charged in
accordance with the provisions of VATA 1994 and any other Tax of a similar
nature which is introduced in substitution for or in addition to such Tax;

 

“VATA 1994”

means the Value Added Tax Act 1994;

 

“Warranties”

means the warranties set out in Schedule 2 (Warranties) given by the Seller and
“Warranty” shall be construed accordingly;

 

“Warranty Claim”

means a claim for breach of any of the Warranties;

 

“Working Hours”

means 9.30 a.m. to 5.30 p.m. on a Business Day.

 

 

--------------------------------------------------------------------------------

13

 





1.2

In this Agreement, unless otherwise specified:

 

(A)

references to clauses, sub-clauses, paragraphs, sub-paragraphs, Schedules and
Attachments are to clauses, sub-clauses, paragraphs, sub-paragraphs of, and
Schedules and Attachments to, this Agreement;

 

(B)

a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted except to the extent that any amendment or modification
made or coming into effect of any statute or statutory provision after the date
of this Agreement would increase or alter the liability of the Seller under this
Agreement;

 

(C)

references to a “company” shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;

 

(D)

references to a “person” shall be construed so as to include any individual,
firm, company, government, state or agency of a state, local or municipal
authority or government body or any joint venture, association or partnership
(whether or not having separate legal personality);

 

(E)

use of any genders includes the other genders;

 

(F)

the expressions “accounting reference date”, “accounting reference period”,
“allotment”, “debentures”, “holding company”, “paid up”, “profit and loss
account”, “subsidiary”, “subsidiary undertaking” and “wholly-owned subsidiary”
shall have the meaning given in the Companies Acts, the expression “current
assets” shall have the meaning given in the Large and Medium-sized Companies and
Groups (Accounts and Reports) Regulations 2008 (SI 2008 No. 410) and the
definition of “body corporate” shall have the meaning given in section 1173
Companies Act 2006;

 

(G)

a person shall be deemed to be connected with another if that person is
connected with another within the meaning of section 839 ICTA 1988;

 

(H)

references to writing shall include any modes of reproducing words in a legible
and non-transitory form;

 

(I)

references to times of the day are to London time;

 

(J)

headings to clauses, Schedules and Attachments are for convenience only and do
not affect the interpretation of this Agreement;



--------------------------------------------------------------------------------

14

 



(K)

the Schedules and Attachments form part of this Agreement and shall have the
same force and effect as if expressly set out in the body of this Agreement, and
any reference to this Agreement shall include the Schedules;

 

(L)

references to the knowledge, belief or awareness of the Seller (or similar
phrases) shall be limited to the actual knowledge of Timothy Kirley having made
reasonable enquiries;

 

(M)

references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official, or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term; and

 

(N)

references to any document in the “agreed form” means the document in a form
agreed by the parties to this Agreement and initialled for the purposes of
identification by the Purchaser and the Seller;

 

(O)

any indemnity or covenant to pay (the “Payment Obligation”) being given on an
“after-Tax basis” or expressed to be “calculated on an after-Tax basis” means
that the amount payable pursuant to such Payment Obligation (the “Payment”)
shall be calculated in such a manner as will ensure that, after taking into
account:

 

(A)

any Tax required to be deducted or withheld from the Payment;

 

(B)

the amount and timing of any additional Tax which becomes payable by the
recipient of the Payment as a result of the Payment’s being subject to Tax in
the hands of the recipient of the Payment; and

 

(C)

the amount and timing of any Tax benefit which is obtained by the recipient of
the Payment to the extent that such Tax benefit is attributable to the matter
giving rise to the Payment Obligation or to the receipt of the Payment;

(which amount and timing is to be determined by the auditors of the recipient at
the shared expense of both parties and is to be certified as such to the party
making the Payment), the recipient of the Payment is in the same position as
that in which it would have been if the matter giving rise to the Payment
Obligation had not occurred; provided that if payment under any indemnity or
covenant to pay cannot or does not fall to be treated for tax purpose as an
adjustment to (and reduction in the amount of) the consideration paid by the
Purchaser for the Shares but does not because the payments in clause 8 (Adjusted
Net Assets) do not fall to be treated as such consideration, the relevant
indemnity or covenant to pay will (to that extent) not be given on an after-Tax
basis;

 

(P)

references to "costs" and/or "expenses" incurred by a person shall not include
any amount in respect of VAT comprised in such costs or expenses for which
either that person or, if relevant, any other member of the VAT group to which
that person belongs is entitled to credit as input tax.



--------------------------------------------------------------------------------

15

 

2.

Sale and purchase

2.1

The Seller shall sell, with full title guarantee and the Purchaser shall
purchase the Shares free from all charges and encumbrances and from all other
rights exercisable by third parties, together with all rights attached or
accruing to them at Completion.

2.2

The Seller waives all rights of pre-emption over any of the Shares conferred
upon it by the articles of association of the Company or in any other way and
undertakes to take all reasonable steps necessary to ensure that any rights of
pre-emption over any of the Shares are waived at the cost and expense of the
Purchaser.

3.

Conditions

3.1

Completion is conditional on the following Condition being satisfied in
accordance with this Agreement.

Following the submission to the FSA of the FSA Change of Control Applications,
either:

 

(A)

the FSA having notified the Purchaser in writing before the expiration of the
assessment period (as defined in section 189 of FSMA) that it approves the
acquisition by the Purchaser (and the other proposed controllers) of control of
the Company pursuant to this Agreement; or

 

(B)

the assessment period referred to in clause (A) having elapsed without the FSA
having served a written notice of objection on any of the Purchaser or any other
proposed controllers or informing any of the Purchaser or any other proposed
controllers that the FSA Change of Control Applications is incomplete,

where, for the purposes of this clause, “control” has the same meaning as
ascribed to it in Part XII of FSMA.

3.2

As soon as reasonably practicable following the execution of this Agreement the
Purchaser shall submit the FSA Change of Control Applications to the FSA (and
shall provide copies of all such applications to the Seller).

3.3

The Seller and the Purchaser shall use their respective best efforts to achieve
(to the extent that they are able) satisfaction of the Condition (and, without
limitation to the generality of the foregoing, the Seller shall give the
Purchaser such assistance as the Purchaser shall reasonably require (and the
Seller is able to provide) to achieve satisfaction of the Condition), as soon as
reasonably possible after the date of this Agreement and in any event not later
than 5pm on the Longstop Date. The Purchaser shall notify the Seller promptly
and in any event, within 1 Business Day after receiving notice of the
satisfaction of the Condition and shall provide the Seller with regular updates
(at intervals of not less than once per week) on the progress of such
application pending satisfaction of the Condition.



--------------------------------------------------------------------------------

16

 

3.4

If, at any time, the Purchaser or the Seller becomes aware of a fact or
circumstance that is likely to prevent the Condition being satisfied, it shall
as soon as reasonably practicable inform the other party of the matter.

3.5

The Purchaser shall, to the extent reasonably practicable and permitted by the
FSA, give the Seller reasonable advance notice of all meetings and any other
formal communication that the Purchaser conducts with the FSA in connection with
the FSA Change of Control Applications and will invite the Seller to participate
in such meetings and communications. Until the earlier of satisfaction of the
Condition or termination of this Agreement, the Purchaser will as soon as
reasonably practicable (and to the extent permitted by the FSA) provide to the
Seller copies of all relevant documents, information and correspondence received
from the FSA from time to time, provided that the Purchaser shall be able to
redact any information within such communication to the extent that it
represents information which is (i) commercially confidential to the Purchaser
or any other member of the Purchaser’s Group or (ii) is confidential and
pertains to plans or proposals which the Purchaser or any other member of the
Purchaser’s Group has in relation to the Group or (iii) is confidential and
relates to the ownership, control or management of the Group.

3.6

The Seller shall, to the extent reasonably practicable and permitted by the FSA,
give the Purchaser reasonable advance notice of all meetings and any other
communication that the Seller or a member of the Group conducts with the FSA in
connection with the FSA Change of Control Applications and (if permitted by the
FSA) will invite the Purchaser to participate in such meetings and
communications. Until the earlier of satisfaction of the Condition or
termination of this Agreement, the Seller will as soon as reasonably practicable
(and to the extent permitted by the FSA) provide to the Purchaser copies of all
relevant documents, information and correspondence received from the FSA by the
Seller or a member of the Group from time to time provided that the Seller shall
be able to redact any information within such communication to the extent that
it represents information which is commercially confidential to the Seller or
any other member of the Retained Group.

3.7

If the Condition has not been satisfied by 5pm on the Longstop Date, either the
Seller or the Purchaser shall be able to terminate this Agreement immediately
upon the giving of notice in writing to the other.

3.8

If this Agreement terminates in accordance with clause 3.7, all further rights
and obligations of the parties to this Agreement shall end (save for the
provisions of clauses 26 (Announcements), 27 (Confidentiality) and 28 (Cost and
Expenses), but such termination does not affect any of the parties’ accrued
rights and liabilities).

4.

Conduct of business before Completion

4.1

Subject to sub-clause 4.2, the Seller shall procure that between the date of
this Agreement and Completion the Group shall carry on business in the normal
and ordinary course and not do anything not in the normal and ordinary course,
without the prior written consent of the Purchaser (such consent not to be
unreasonably withheld or delayed) and, in particular (but without prejudice to
the generality of the foregoing), that no member of the Group shall do any of
the acts or matters listed in Schedule 4 (Conduct of business before Completion)
without the

 

--------------------------------------------------------------------------------

17

 



prior written consent of the Purchaser (such consent not to be unreasonably
withheld or delayed).

4.2

Sub-clause 4.1 shall not operate so as to restrict or prevent:

 

(A)

Completion or the performance of any obligations undertaken or assertion of
rights pursuant to any contract or arrangement entered into by any member of the
Group prior to the date of this Agreement; or

 

(B)

any matter undertaken at the written request of the Purchaser.

4.3

Subject to applicable law and the terms of the Confidentiality Agreement, as
from the date of this Agreement, until the sooner of Completion or termination
of this Agreement pursuant to the terms hereof, the Purchaser and any persons
authorised by it (provided such persons have agreed in writing to comply with
the terms of the Confidentiality Agreement) will be given reasonable access
during Working Hours on reasonable advance written notice having been given to
the premises (provided that such access may be declined if the Seller, acting
reasonably, believes it would materially disrupt the business of the Group), to
all information (including, without limitation, all Business Information, Shared
Information, notices, correspondence, books of account, records and all other
documents but excluding any Retained Information) relating to the Group and its
business and all directors and senior employees, of each member of the Group and
the directors and senior employees of each member of the Group will be
instructed as soon as reasonably practicable to give all such information and
explanations in connection therewith to the Purchaser or any such persons as the
Purchaser may reasonably request.

4.4

If the Seller materially breaches clause 4.1 or Schedule 4 at any time prior to
Completion, and, in the case of a breach that is capable of being remedied, the
Seller fails to remedy such breach before Completion, the Purchaser may
terminate this Agreement by notice in writing to the Seller. If this Agreement
terminates in accordance with this clause 4.4, all further rights and
obligations of the parties to this Agreement shall end (save for the provisions
of clauses 26 (Announcements), 27 (Confidentiality) and 28 (Costs and Expenses),
but such termination does not affect any of the parties’ accrued rights and
liabilities).

5.

Consideration

The consideration for the sale of the Shares shall be the payment by the
Purchaser to the Seller of £1 and other good and valuable consideration on the
Completion Date in accordance with Part B (Purchaser’s obligations) of
Schedule 1 (Completion arrangements).

6.

Completion

6.1

Completion shall take place on the Completion Date at the offices of the
Seller’s Solicitors in London.



--------------------------------------------------------------------------------

18

 

6.2 At Completion the Seller shall do those things listed in Part A (Seller’s
obligations) of Schedule 1 (Completion arrangements) and the Purchaser shall do
those things listed in Part B (Purchaser’s obligations) of Schedule 1
(Completion arrangements).

6.3

Neither the Purchaser nor the Seller shall be obliged to complete the sale and
purchase of any of the Shares unless the sale and purchase of all of the Shares
is completed simultaneously.

6.4

If the respective obligations of the Seller and/or the Purchaser under
sub-clause 6.2 and Schedule 1 (Completion arrangements) are not complied with on
the Completion Date the Purchaser or, as the case may be, the Seller may (to the
extent that such non-compliance has arisen due to the action or inaction of the
other party and not itself):

 

(A)

defer Completion (so that the provisions of this clause 6 shall apply to
Completion as so deferred); or

 

(B)

proceed to Completion as far as practicable (without limiting its rights under
this Agreement); or

 

(C)

terminate this Agreement by notice in writing to the other party.

6.5

If this Agreement is terminated in accordance with sub-clause 6.4 (and without
limiting any party’s right to claim damages), all obligations of the Seller and
the Purchaser under this Agreement shall end (except for the provisions of
clauses 26 (Announcements) 27 (Confidentiality) and 28 (Costs and Expenses) but
(for the avoidance of doubt) all rights and liabilities of the parties which
have accrued before termination shall continue to exist.

6.6

Payment by or on behalf of the Purchaser of the amount payable under clause 5
(Consideration) in accordance with paragraph 1(A) of Part B (Purchaser’s
obligations) of Schedule 1 (Completion arrangements), shall discharge the
obligations of the Purchaser under clause 2 (Sale and purchase).

6.7

The parties agree that the provisions of Schedule 6 shall apply.

7.

Locked Box

7.1

The Seller undertakes that from and including 25 September 2009 and until
Completion, other than Permitted Leakage:

 

(A)

no member of the Group has declared, authorised, paid or made (whether actual or
deemed) to any member of the Retained Group any dividend, distribution or other
return of capital (whether by reduction of capital or purchase of shares) or
will do any of those things;

 

(B)

no member of the Group has transferred or surrendered any asset to, or assumed,
indemnified or incurred any liability (including, without limitation, any
indebtedness, expenses or costs) for the benefit of, any member of the Retained
Group or will do any of those things;



--------------------------------------------------------------------------------

19

 

(C) no member of the Group has waived or released in favour of member of the
Retained Group, nor has any member of the Retained Group failed to pay when due,
any sum or obligation due by any such member of the Retained Group to any member
of the Group or will do any of those things;

 

(D)

no payment, management charge or fee of any nature has been or will be levied
by, or for the benefit of, any member of the Retained Group against any member
of the Group and there has been no payment of any nature including, without
limitation, any payment of any management, service or similar fee or
compensation or loan by a member of the Group to, or for the benefit of, any
member of the Retained Group;

 

(E)

no member of the Group has entered into, and will not enter into, any agreement
or arrangement with any member of the Retained Group and has not amended and
will not amend an agreement with any member of the Retained Group in such a way
as to increase the cost to that member of the Group;

 

(F)

no member of the Group has incurred or paid, nor will they incur or pay any
amount to any person whether as fees, bonus or otherwise in connection with any
sale and purchase of the Shares;

 

(G)

none of the matters referred to in clauses (A) to (F) has taken place where the
person directly benefiting is not a member of the Retained Group but as a
consequence of a direct or indirect agreement or arrangement between such person
and any member of the Retained Group obtains a benefit;

 

(H)

no group company has made or entered into any agreement or arrangement to give
effect to any of the matters referred to in sub-clauses (A) to (G) above,
(together, the “No Leakage Undertakings”).

7.2

For the purposes of sub-clause 7.1, the “Retained Group” includes any nominee,
agent or director of any member of the Retained Group and any person “connected”
to a director of any member of the Retained Group within the meaning of section
252 of the 2006 Act.

7.3

If there is a breach of any of the No Leakage Undertakings, the Seller covenants
to pay to the Purchaser on demand an amount equal to all Losses the Purchaser
and/or any member of the Group incurred as a result of a breach of the No
Leakage Undertakings and all payments or distributions made or assets
transferred or surrendered or liabilities assumed, indemnified or incurred or
sums or obligations waived by any member of the Group in breach of the No
Leakage Undertakings. Notwithstanding any other provisions of this Agreement,
the provisions of this sub-clause 7.3 shall not be subject to any limitations on
the Seller’s liability contained in this Agreement (including, clause 10
(Purchaser’s remedies and Seller’s limitations on liability) and Schedule 3)
(Limitations on Seller’s liability).

8.

Adjusted Net Assets

8.1

The parties acknowledge that the intention of this clause 8 is that payments
should be made (in accordance with this clause 8) such that the Seller receives
an amount equal to the amount

 

--------------------------------------------------------------------------------

20

 



by which the Adjusted Net Assets exceed £25,000,000 or pays an amount equal to
the amount by which the Adjusted Net Assets is less than £25,000,000.

8.2

The Purchaser shall procure that the Company pays (provided it is able and it
would be lawful for it to do so) or (if (a) the Company is unable; or, (b) it
would be unlawful ; or (c) in violation of any rule, regulation, policy or
procedure of any governmental or regulatory authority for it to do so; or (d)
the Purchaser determines that the Purchaser should pay), the Purchaser shall
itself pay to the Seller in accordance with clause 8.3 an amount equal to (i)
the Estimated Adjusted Net Assets less (ii) £31,000,000, provided that if such
amount is negative then no payment shall be due (the “Interim Amount”).

8.3

The Interim Amount shall be paid as follows:

 

(A)

immediately prior to Completion, the Seller shall procure that the Company
transfers to the Seller’s Solicitors’ client account an amount equal to the
Interim Amount, to be held to the order of the Company; and

 

(B)

immediately following Completion, the Purchaser shall procure that the amount
referred to in clause 8.3(A) is paid to the Seller, such payment to be effected
by the Seller’s Solicitor’s then being deemed to hold such amount on behalf of
the Seller.

8.4

The Adjusted Net Assets shall be agreed or determined in accordance with
Schedule 7 (Completion Statement) and:

 

(A)

(i)            if the Adjusted Net Assets is greater than £30,000,000 (the
amount by which it is greater being the “Excess Amount”) then within 5 Business
Days of the Adjusted Net Assets being so agreed or determined:

 

(a)

if the Excess Amount is greater than the Interim Amount, the Purchaser shall
procure that the Company pays (provided it is able and it would be lawful for it
to do so) or (if (a) the Company is unable; or, (b) it would be unlawful ; or
(c) in violation of any rule, regulation, policy or procedure of any
governmental or regulatory authority for it to do so; or (d) the Purchaser
determines that the Purchaser should pay), the Purchaser shall itself pay to the
Seller the amount by which the Excess Amount is greater than the Interim Amount;

 

(b)

if the Excess Amount is equal to the Interim Amount, then no amount shall be
payable by the Purchaser or the Company to the Seller or the Seller to the
Purchaser pursuant to this Clause 8.4(A);

 

(c)

if the Excess Amount is less than the Interim Amount, then the Seller shall pay
to the Purchaser the amount by which the Excess Amount is less than the Interim
Amount; or

 

(ii)

if the Adjusted Net Assets is less than or equal to £30,000,000 then within 5
Business Days of the Adjusted Net Assets being so agreed or determined the

 

--------------------------------------------------------------------------------

21

 



Seller shall pay to the Purchaser the amount by which the Adjusted Net Assets
are less than £30,000,000 plus an amount equal to the Interim Amount; and

 

(B)

on the first anniversary of Completion, the Purchaser shall procure that the
Company pays (provided it is able and it would be lawful for it to do so) or (if
(a) the Company is unable; or, (b) it would be unlawful ; or (c) in violation of
any rule, regulation, policy or procedure of any governmental or regulatory
authority for it to do so; or (d) the Purchaser determines that the Purchaser
should pay), the Purchaser shall itself pay £5,000,000 to the Seller.

8.5

The Seller undertakes to provide the Estimated Adjusted Net Assets to the
Purchaser not less than 3 Business Days prior to Completion.

8.6

For the avoidance of doubt, the Purchaser will procure that:

 

(A)

if the Company makes a payment under clause 8.4 or clause 8.5, its Capital
Resources (as such term is defined in the glossary to the FSA’s Handbook of
Rules and Guidance) immediately following such payment equal or exceed the
amount required for the Company by the FSA;

 

(B)

if the Seller is required to repay any amount paid by the Company pursuant to
this clause 8 as a result of the Company becoming insolvent or going into
administration or such payment having been unlawful, then the Purchaser will
promptly pay to the Seller an amount equal to the amount that it is so required
to repay.

9.

Seller’s warranties and undertakings

9.1

Subject to sub-clauses 11.1 and 11.2 (Purchaser’s remedies and Seller’s
limitations on liability), the Seller warrants to the Purchaser that each of the
Warranties is accurate in all respects at the date of this Agreement and that
the Title Warranties will be accurate in all respects and not misleading at the
Completion Date as if repeated immediately before Completion by reference to the
facts and circumstances subsisting at that date on the basis that any reference
in the Title Warranties, whether express or implied, to the date of this
Agreement is substituted by a reference to the Completion Date.

9.2

The Purchaser acknowledges that it does not rely on and has not been induced to
enter into this Agreement on the basis of any warranties, representations,
covenants, undertakings, indemnities or other statements whatsoever, other than
the Warranties and other provisions of the Share Purchase Documents and
acknowledges that none of the Seller, any member of the Retained Group, any
member of the Group or any of their agents, officers or employees have given any
such warranties, representations, covenants, undertakings, indemnities or other
statements.

9.3

Each of the Warranties shall be construed as a separate and independent warranty
and (except where expressly provided to the contrary) shall not be limited or
restricted by reference to or inference from the terms of any other Warranty.



--------------------------------------------------------------------------------

22

 

9.4 Any amount paid by the Seller in respect of a claim under the Warranties,
the Indemnities, the Tax Covenant or otherwise under this Agreement (net of any
repayment in respect thereof by the Purchaser in accordance with any of the
provisions of this Agreement or the Tax Covenant) shall, so far as possible, be
treated as an adjustment to (and reduction in the amount of) all amounts paid as
consideration for the Shares.

10.

Purchaser’s warranties and undertakings

10.1

The Purchaser has the requisite power and authority to enter into and perform
this Agreement and the other Share Purchase Documents to which it is a party.

10.2

This Agreement has been duly authorised, executed and delivered by the
Purchaser, and the obligations of the Purchaser under this Agreement constitute,
and the obligations of the Purchaser under the other Share Purchase Documents
will, when delivered, constitute the valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms.

10.3

The execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement and the other Share Purchase Documents will
not:

 

(A)

result in a breach of any provision of the memorandum or articles of
association, bylaws or any other similar organisational documents of the
Purchaser or any member of the Purchaser’s Group;

 

(B)

result in a breach of, or constitute a default under, any instrument to which
the Purchaser or any member of the Purchaser’s Group is a party or by which the
Purchaser or any member of the Purchaser’s Group is bound;

 

(C)

result in a breach of any order, judgment or decree of any court or governmental
agency to which the Purchaser or any member of the Purchaser’s Group is a party
or by which the Purchaser or any member of the Purchaser’s Group is bound; or

 

(D)

save to the extent already obtained, require the consent of the Purchaser’s
shareholders or of any other person.

10.4

Except for the filings required to be made with the FSA and the other actions
required to be taken under clause 3 of this Agreement, no consent, approval or
authorisation of, or notice or filing with, any governmental or regulatory
authority is required in connection with the due execution, delivery and
performance by the Purchaser or any members of the Purchaser’s Group of the
Share Purchase Documents to which any of them is a party, or the consummation of
the transactions contemplated by the Share Purchase Documents (including the
payment of the amounts due under this Agreement (including the amounts under
clause 8 (Adjusted Net Assets) and Schedule 6 (Pre sale losses)).

10.5

The Purchaser acknowledges that the Company has accrued in the Management
Accounts, and will continue to accrue until the Completion Date, certain amounts
for the benefit of the Company’s employees in respect of the following: (i) for
services rendered prior to the

 

--------------------------------------------------------------------------------

23

 



Completion Date under the Seller’s profit-sharing plan, (ii) for employee cash
bonuses under the Seller’s existing trimester bonus program (iii) financial
advisor bonuses related to the financial advisor milestone bonus program, and
(iv) financial advisor travel incentives under the Seller’s existing travel
incentive program. The Purchaser shall procure the Company shall make such
payments (which have been so accrued) to the Company’s employees when they fall
due under the terms of such plans or programs (and that the Company shall have
sufficient funds to do so), as instructed by the Seller in writing following the
Completion Date. It is agreed that the obligation to make such payments will
constitute a liability of the Company when calculating the amount of the
Adjusted Net Assets. Without limiting the foregoing, the amount of such accruals
was included in the Management Accounts which as at 25 September 2009 did not
exceed £1,400,845.91, provided that such amount shall not constitute a cap on
such payments.

10.6

Purchaser shall use best efforts to provide the Solicitors’ Letter at
Completion. In the event that Purchaser is unable, despite its best efforts, to
deliver the Solicitors’ Letter at Completion, Purchaser shall deliver at
Completion an indemnity from its ultimate parent holding company, in a form
reasonably satisfactory to the Seller, indemnifying Seller and the Retained
Group against any and all Losses suffered by Seller and/or any member of the
Retained Group arising out of breach of any of the Purchaser’s warranties in
this clause 10.

11.

Purchaser’s remedies and Seller’s limitations on liability

11.1

The Purchaser shall not be entitled to claim that any fact, matter or
circumstance causes any of the Warranties to be breached if fairly disclosed in
the Disclosure Letter. The Purchaser shall not be entitled to claim than any
fact, matter or circumstance causes any of the Warranties or the Mis-Selling
Indemnity to be breached if it relates to a matter specifically and fully
provided for in the Accounts.

11.2

No liability shall attach to the Seller in respect of claims under the
Warranties, the Mis-Selling Indemnity or the Tax Covenant, as the case may be,
if and to the extent that the limitations set out in Schedule 3 (Limitations on
the Seller’s liability) apply.

11.3

If, between the time of this Agreement and Completion, the Purchaser becomes
aware of any fact, matter or circumstance that would constitute a material
breach of any of the Warranties the Purchaser shall immediately give written
notice to the Seller in relation to such fact, matter or circumstance. If the
Seller has not rectified such fact, matter or circumstance by the day before the
Completion Date then the Purchaser shall be entitled on the Completion Date to
terminate this Agreement by notice in writing to the Seller. For the purposes of
this clause 11.3 a breach of a Warranty shall be material if a barrister
(qualified in English law) of not less than 10 years’ call provides a written
opinion to the effect that, were the matter to proceed to a court or arbitration
hearing in the UK, the Purchaser would have a reasonable prospect of being
awarded a sum of more than £150,000 by way of damages in respect of such breach.
Both the Seller and the Purchaser shall be given the opportunity to make written
submissions to such barrister.

11.4

If this Agreement is terminated in accordance with sub-clause 11.3, all
obligations of the Seller and the Purchaser under this Agreement shall end
(except for the provisions of clauses 26

 

--------------------------------------------------------------------------------

24

 



(Announcements), 27 (Confidentiality) and 28 (Costs and Expenses) (but (for the
avoidance of doubt) all rights and liabilities of the parties which have accrued
before termination shall continue to exist.

11.5

If, following Completion, the Purchaser becomes aware (whether it does so by
reason of any disclosure made pursuant to clause 9 (seller’s warranties and
undertakings) or not) that there has been any breach of the Warranties or any
other term of this Agreement, the Purchaser shall not be entitled to terminate
or rescind this Agreement.

11.6

The Purchaser shall not be entitled to claim that any fact, matter or
circumstances causes any of the Warranties to be breached to the extent that
such fact, matter or circumstance was both (i) actually known to Andrew Fisher
or Paul Wright and (ii) Andrew Fisher or Paul Wright were actually aware that
such fact, matter or circumstance constituted a breach of the Warranties.

12.

Restrictions on Seller’s business activities

12.1

Subject to the provisions of clause 12.3, the Seller undertakes to the
Purchaser, (the Purchaser acting for itself and as agent and trustee for each
other member of the Purchaser’s Group) that it will not, and will procure that
each member of the Retained Group will not do any of the following things:

 

(A)

neither pending nor within three years after the Completion Date, be engaged or
directly or indirectly interested in carrying on the business of providing
Independent Financial Services in the United Kingdom. This clause shall not
prevent the holding of shares in a listed company for investment purposes only
that do not confer more than five per cent of the votes which could normally be
cast at a general meeting of the company;

 

(B)

disclose to any other person or (in any way which may be detrimental to the
business of any member of the Group as carried on at the Completion Date) use
any information relating to any business or activity of any member of the Group
for so long as that information remains Confidential Business Information or
Confidential Shared Information;

 

(C)

neither pending nor within three years after Completion, solicit custom of any
person to whom by any member of the Group in the course of its business within
the United Kingdom provided, supplied or carried out Independent Financial
Services during the two years before Completion Date, in respect of the
provision, supply or carrying out of Independent Financial Services within the
United Kingdom;

 

(D)

neither pending nor within three years after Completion, solicit or entice away
from the employment of any member of the Group any natural person at present an
employee of and/or who is engaged as a financial adviser working for any member
of the Group (unless such person has left the employment of the Group pursuant
to the terms of the transaction contemplated herein or in circumstances that
were instigated by the Group or the Purchaser’s Group following Completion; nor



--------------------------------------------------------------------------------

25



 

(E)

assist any other person to do any of the foregoing things.





12.2

Each undertaking contained in this clause shall be construed as a separate
undertaking and if one or more of the undertakings is held to be against the
public interest or unlawful or in any way an unreasonable restraint of trade,
the remaining undertakings shall continue to bind the Seller.

12.3

Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Retained Group from providing financial services (where it is lawful for them to
do so) in connection with non-UK investments to customers who are non-UK
citizens or UK citizens not resident in the UK or who have a dual residency
within and outside the UK (including the provision of services to such customers
who thereafter re-establish residency in the UK).

13.

Intellectual Property and Business Information

13.1

Save as provided in the Transitional Services Agreement, the Seller shall
procure that in so far as the same is not owned and within the exclusive control
of the Group as at the date of this Agreement, at Completion all rights, title
and interest in the Business Information which is within the control of or owned
by a Retained Group member is transferred by the Retained Group to the Purchaser
or a company nominated by the Purchaser for a nominal consideration. Further,
the Seller shall procure that as at Completion, the Group is in possession of
all Business Information. The Seller shall procure that with effect from
Completion neither the Seller nor any member of the Retained Group shall have
any right, title or interest in or to any Business Information and shall cease
all and any use of the same; provided, however, the Seller shall (to the extent
that it already has the same) be entitled to retain a copy of all Business
Information, and any such Business Information not retained by the Seller shall
be made available for inspection (during Working Hours) and copying (at the
Seller’s expense) upon advance written notice to the Purchaser. The Seller shall
only be entitled to use any such copy of the Business Information for the
purposes of dealing with its or any Retained Group member’s Tax accounting
affairs or any audit, investigation or regulatory requirement relating to the
business and transactions of the Group prior to Completion; any such copies
shall be Confidential Business Information of the Purchaser and subject to the
terms of clause 27 (Confidentiality).

13.2

The Purchaser acknowledges that neither the Group nor the Purchaser shall have
any rights whatsoever in the Retained Information.

13.3

The Seller hereby grants, and shall procure the grant by each member of the
Retained Group, (with effect from Completion) to the Purchaser a non-exclusive,
perpetual, irrevocable, worldwide, assignable, royalty-free licence (with the
right to sub-license) to use the Shared Information as and to the extent
required in the conduct of the business of the Group. The Shared Information
licensed to the Purchaser pursuant to this clause 13.3 shall be Confidential
Shared Information of the Retained Group and subject to the terms of clause 27
(Confidentiality), subject to the right of the Purchaser to use it as it may be
required in the conduct of the business of the Group.



--------------------------------------------------------------------------------

26

 



13.4

The Purchaser hereby grants, and shall procure the grant by each member of the
Group, (with effect from Completion) to the Seller a non-exclusive, perpetual,
irrevocable, worldwide, assignable, royalty-free licence (with the right to
sub-license) to use the Shared Information as and to the extent required in the
conduct of the business of the Retained Group. The Shared Information licensed
by the Purchaser to the Seller pursuant to this clause 13.4 shall be
Confidential Shared Information of the Group and subject to the terms of clause
27 (Confidentiality), subject to the right of the Seller to use it as it may be
required in the conduct of the business of the Retained Group.

13.5

The Seller shall procure that all agreements between any member of the Group and
any member of the Retained Group terminate at Completion and the Seller agrees
and shall procure that no member of the Group or the Purchaser’s Group shall
incur any liability in connection with or as a result of such termination.

13.6

Save only as expressly provided in the Transitional Services Agreement, with
effect from Completion, the Group shall cease any and all use of the Trade Name
and the Retained IP. The Purchaser shall procure that within 10 Business Days of
Completion, the corporate name of each member of the Group is changed (and shall
deliver to the Seller a copy (certified by a director or the secretary of the
Purchaser to be a true copy) of the relevant certificates issued by the
Registrar of Companies reflecting the change of name of the Company and the
Subsidiary) to a name that does not include and is not confusingly similar to
the Trade Name.

14.

Indemnities

14.1

The Seller covenants with the Purchaser that the Seller will pay to the
Purchaser or to such person as the Purchaser may direct an amount calculated on
an after-Tax basis equal to the aggregate of all Mis-Selling Liabilities and all
Losses incurred or suffered by any member of the Group or the Purchaser’s Group
as a result of or in relation to a Mis-Selling Claim, Complaint or Investigation
provided that the Seller shall not be liable under this clause 14 with respect
to any indemnity claim unless:

 

(A)

with respect to a Mis-Selling Indemnity Claim made in the Claim Period, the
aggregate amount of Mis-Selling Indemnity Claims made in that Claim Period
exceeds £300,000 (not including any fees or costs in connection with
investigating or pursuing the claim), in which event the Seller shall be liable
for the excess above £300,000; and

 

(B)

the relevant Mis-Selling Indemnity Claim was made prior to the expiration of the
Claim Period; and

 

(C)

the liability of the Seller in respect of such Mis-Selling Indemnity Claim shall
absolutely determine (if such Mis-Selling Indemnity Claim has not been
previously settled, satisfied or withdrawn) if legal proceedings, arbitration or
other regulatory dispute resolution mechanisms in respect of such Mis-Selling
Indemnity Claim shall not have commenced within 15 months of the expiration of
the Claim Period and for this purpose proceedings shall not be deemed to have
been commenced unless they shall have been properly issued and validly served
upon the Company.

 

--------------------------------------------------------------------------------

27

 



“Mis-Selling Indemnity Claim” means a claim by the Purchaser for payment
pursuant to this clause 14, and for the avoidance of doubt, the Purchaser shall
be entitled to make a Mis-Selling Indemnity Claim for payment even though at the
time of the Mis-Selling Indemnity Claim: (a) the amount of the Mis-Selling
Indemnity Claim is not known or quantifiable, (b) whether the Purchaser’s Group
or the Group will suffer or incur any Losses in relation to the relevant claim,
matter or liability which gives rise to the Mis-Selling Indemnity Claim or to
which the Mis-Selling Indemnity Claim relates is not known, and (c) the relevant
claim, matter or liability which gives rise to the Mis-Selling Indemnity Claim
or to which the Mis-Selling Indemnity Claim relates is still contingent and a
Mis-Selling Indemnity Claim will be treated as having been made when the
Purchaser gives notice of such Mis-Selling Indemnity Claim (specified in
sufficient detail, to the extent reasonably ascertainable, so the relevant
customer and Pre-Completion Transaction or service can be identified), in
accordance with clause 25 (Notices). The Purchaser agrees that it will procure
that the Group deals with all Mis-Selling Claims, Complaints and Investigations
in the ordinary course of its business and on the same basis, using the same or
similar resources and prioritising such matter as if it were one of the
Purchaser's own claims, complaints or investigations.

14.2

The Seller covenants with the Purchaser that the Seller will pay to the
Purchaser or to such person as the Purchaser may require an amount calculated on
an after-Tax basis equal to all Losses and Taxes (including any amounts payable
with respect to breach of contract, wrongful dismissal, unfair dismissal,
redundancy or under or in connection with any breach of any legislation relating
to the employment or engagement of personnel) incurred by the Purchaser’s Group
or the Group as a result of or in connection with the termination of the
employment of the Target Employees prior to Completion.

15.

Property

15.1

The Seller covenants with the Purchaser that the Seller will pay to the
Purchaser or to such persons as the Purchaser may direct, an amount, calculated
on an after-Tax basis, equal to the aggregate of all rents, service charges,
rates, arrears, liabilities, losses, charges, costs, claims or demands incurred
or suffered by the Company or the Purchaser in relation to the Head Office Lease
(including under any assignment or authorised guarantee agreement) and in
complying with any terms and obligations placed upon the Company as a tenant
under the Head Office Lease (the “Property Indemnity”).

15.2

Until the Head Office Lease is assigned by the Company to a third party or
terminated with the consent of the landlord, the Seller agrees to pay (quarterly
in advance and on the usual quarter days or such other day as the Purchaser may
notify to the Seller) to the Purchaser or to such persons as the Purchaser may
direct, an amount equal to aggregate of all rents, service charges, rates,
insurance costs and any other sums due in relation to the Head Office Lease with
respect to or during such quarter. The Purchaser will notify the Seller of the
amounts payable under this clause 15.2 from time to time. The Purchaser shall
(or shall procure that the Company shall) pay such sums in accordance with the
Company’s obligations in respect of the Head Office Lease.



--------------------------------------------------------------------------------

28

 

15.3 The Purchaser agrees with the Seller to comply with all material terms and
conditions of the Head Office Lease in so far as it applies to the use and
occupancy by a member of the Group during the three month period referred to in
clause 15.4.

15.4

The Purchaser agrees and acknowledges that following 90 days after the
Completion Date (or earlier on the date that the Seller has assigned the Head
Office Lease in accordance with clause 15.5) Purchaser hereby irrevocably and
unconditionally agrees that it shall vacate and shall procure that the Group
vacates the premises under the Head Office Lease. Seller shall have the
exclusive right to negotiate with the landlord under the Head Office Lease with
respect to the termination or assignment thereof or sub-leasing of the premises
thereunder, provided that such termination, assignment or sub-leasing may not
take place during the three month period referred to in this clause 15.4 and all
costs, expenses and payments in relation to such termination, assignment or
sub-leasing shall be paid and borne by the Seller. Upon request of the Seller,
the Purchaser shall at the Seller’s cost and expense (i) provide such assistance
as the Seller may reasonably request in connection with its negotiations with
the landlord in relation to the termination or assignment of the Head Office
Lease and (ii) procure that the Company assigns the Head Office Lease back to
the Seller.

15.5

The Seller shall use its reasonable endeavours to assign the Head Office Lease
as soon as practicable but in no event later than 90 days after the Completion
Date (the “Target Date”). If the assignment of the Head Office Lease to a third
party has not been completed by the Target Date, the Seller shall procure that
the Head Office Lease is assigned to the Seller as soon as practicable but in no
event later than 90 days after the Target Date.

15.6

The Seller shall use its best endeavours at its own expense to obtain the
consent of the landlord of the Head Office Lease to the assignments referred to
in clause 15.5 (the “Landlord’s Consent”) and where the landlord lawfully
requires the Seller or the Company will enter into an authorised guarantee
agreement. The Purchaser shall not be obliged to pay any moneys to the landlord
nor to provide any guarantees by the Purchaser’s bankers, directors or any
member of the Purchaser’s Group nor to lodge moneys by way of deposit nor
provide any other form of security other than a direct covenant by the Company
with any landlord relating to the observance and performance of the terms of the
relevant lease in such form as the relevant landlord is entitled to require. If
the Landlord’s Consent shall not have been obtained by three months following
the Target Date the Seller shall at its own expense (but with such assistance as
the Seller may reasonably require) make and pursue an application to the Court
for a declaration that the Landlord’s Consent is being withheld unreasonably.

16.

Transitional Arrangements

16.1

Each of the parties shall comply with its obligations under the Transitional
Services Agreement.

16.2

With effect from the date of this Agreement, the Seller shall use all reasonable
endeavours to obtain the Service Permits (as defined in the Transitional
Services Agreement) under the terms of clause 7 of that agreement.



--------------------------------------------------------------------------------

29



17.

Release of Seller Guarantees

The Seller shall use its reasonable endeavours to obtain the release as at, or
as soon as practicable after Completion of any Seller Guarantee. Pending such
release of the relevant member of the Group the Seller covenants with the
Purchaser to pay to the Purchaser an amount equal to any Loss suffered or
incurred by the Purchaser or any member of the Group as a result of or by
reference to all actions, claims, proceedings, demands, actions, losses,
damages, payments, costs and expenses suffered or incurred by any member of the
Group under or in respect of any Seller Guarantee.

18.

Access

The Seller shall make available to the Purchaser any books and records of the
Retained Group (or, if practicable, the relevant parts of those books and
records) which are reasonably required by the Purchaser for the purpose of
dealing with its or any Group member’s Tax and accounting affairs or to comply
with applicable law or regulation and which are not held by the Purchaser as
part of the Business Information or Shared Information; accordingly, the Seller
shall, upon being given reasonable notice by the Purchaser and subject to the
Purchaser giving such undertaking as to confidentiality as the Seller shall
reasonably require, procure that such books and records are made available to
the Purchaser for inspection (during Working Hours) and copying (at the
Purchaser’s expense) for and only to the extent necessary for such purpose and
for a period of three years from Completion.

19.

Ex gratia payments; Retention bonuses

The Seller shall (at is sole discretion) be entitled to (i) make (or pay to the
Company who the Purchaser shall then procure makes ex gratia payments to any
employees of the Group who are made redundant after the Completion Date or (ii)
pay or make provision for retention or “stay” bonuses to certain key employees
following Completion. All fees, costs, expenses and payments in relation to any
such payments (including income tax and national insurance contributions
(whether employee or employer, if applicable relating thereto) shall be paid and
borne by the Seller and the Seller covenants with the Purchaser that the Seller
will pay to the Purchaser or to such person as the Purchaser may direct an
amount calculated on an after-Tax basis equal to all Losses and Taxes suffered
or incurred by the Purchaser’s Group or the Group in connection with such
payments. For the avoidance of doubt the provisions of this Clause 19 shall not
relieve the Group or the Purchaser from (A) any statutory or contractual
obligation they may have to make payments to employees of the Group whose
employment is terminated, by reason of redundancy or otherwise, following
Completion or (B) any fees, costs, expenses and payments in relation to any such
payments (including income tax and national insurance contributions (whether
employee or employer, if applicable relating thereto) in the event that the
Purchaser or the Group at its or their election, determine to make or provide
for retention or “stay” bonuses to certain key employees following Completion.
The Purchaser further agrees to co-operate with the Seller (if required by the
Seller) in making arrangements for any of such payments as may be initiated by
the Seller pursuant to this clause to be paid through the Company's payroll, in
order to facilitate all appropriate tax and national insurance deductions under
the PAYE system to the extent that it is possible and lawful for the Company to
make such arrangements.



--------------------------------------------------------------------------------

30

 



20.

Effect of Completion

Any provision of this Agreement and any other documents referred to in it which
is capable of being performed after but which has not been performed at or
before Completion and all Warranties and covenants and other undertakings
contained in or entered into pursuant to this Agreement shall remain in full
force and effect notwithstanding Completion.

21.

Remedies and waivers

21.1

Except as provided in Schedule 3 (Limitations on the Seller’s liability), no
delay or omission by any party to this Agreement in exercising any right, power
or remedy provided by law or under this Agreement or any other documents
referred to in it shall:

 

(A)

affect that right, power or remedy; or

 

(B)

operate as a waiver thereof.

21.2

Except as provided in Schedule 3 (Limitations on the Seller’s liability), the
single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

21.3

Except as otherwise expressly provided in this Agreement, the rights, powers and
remedies provided in this Agreement are cumulative and not exclusive of any
rights, powers and remedies provided by law.

22.

Assignment

22.1

The Purchaser may, upon giving notice to the Seller, at any time assign all or
any part of the benefit of, or its rights or benefits under, the Share Purchase
Documents (together with any causes of action arising in connection with any of
them) to:

 

(A)

any other member of the Purchaser’s Group (or by any such member to or in favour
of any other member of the Purchaser’s Group); and/or

 

(B)

to any bank or financial institution by way of security.

provided that where the Purchaser has assigned or otherwise dealt in any of its
rights under this Agreement, the operation of the "after-tax" provision in
clause 1 shall in no event require the Seller to make a greater payment than it
would have been required to make in the absence of any such assignment or
dealing.

22.2

The Seller shall not assign, or purport to assign, all or any part of the
benefit of, or its rights or benefits under, this Agreement or the other Share
Purchase Documents (together with any causes of action arising in connection
with any of them).



--------------------------------------------------------------------------------

31

 



22.3

The Seller shall not make a declaration of trust in respect of or enter into any
arrangement whereby it agrees to hold in trust for any other person all or any
part of the benefit of, or its rights or benefits under, this Agreement or the
other Share Purchase Documents.

23.

Further assurance

Insofar as it is able to do so after Completion without unreasonable expense,
the Seller shall, on being requested to do so by the Purchaser, do or procure
the doing of all such acts and/or execute or procure the execution of such
documents as the Purchaser may reasonably consider necessary for vesting the
Shares in the Purchaser in accordance with the terms of this Agreement.

24.

Entire Agreement

24.1

The Share Purchase Documents constitute the whole and only agreement between the
parties relating to the sale and purchase of the Shares. In entering into the
Share Purchase Documents, each party to this Agreement acknowledges that it is
not relying upon any pre-contractual statement which is not expressly set out in
them.

24.2

Except in the case of fraud, no party shall have any right of action against any
other party to this Agreement arising out of or in connection with any
pre-contractual statement except to the extent that it is repeated in the Share
Purchase Documents.

24.3

For the purposes of this clause, “pre-contractual statement” means any draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of the Share Purchase Documents made or given by any person at
any time prior to the date of this Agreement.

24.4

This Agreement may only be varied in writing signed by each of the parties.

24.5

Notwithstanding the foregoing provisions of this clause 24, the Confidentiality
Agreement shall continue to bind the parties until Completion.

25.

Notices

25.1

A notice under this Agreement shall only be effective if it is in writing and
sent through an internationally recognised courier services (e.g. Fedex, TNT,
UPS etc.) or by hand.

25.2

Notices under this Agreement shall be sent to a party to this Agreement at its
address or number and for the attention of the individual set out below:

Party and title of individual

Address

Seller:

James Tricarico (Chief Legal Counsel)

 

12555 Manchester Road

St. Louis, MO 63131

 



--------------------------------------------------------------------------------

32

 



 

- and –

Kevin Bastien (Chief Financial Officer)

 

Purchaser:

Andrew Fisher (Chief Executive Officer)

-and-

Paul Wright (Chief Financial Officer)

6 New Street Square, New Fetter Lane, London EC4A 3BF

Provided that a party may change its notice details on giving notice to the
other party of the change in accordance with this clause. That notice shall only
be effective on the day falling five clear Business Days after the notification
has been received or such later date as may be specified in the notice.

25.3

Any notice given under this Agreement shall be deemed to have been duly given on
delivery.

25.4

Any notice given under this Agreement outside Working Hours in the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.

25.5

The provisions of this clause shall not apply in relation to the service of
Service Documents.

26.

Announcements

26.1

No announcement concerning the sale of the Shares or any ancillary matter shall
be made by either party to this Agreement for a period of 8 months from the
Completion Date without the prior written approval of the other, such approval
not to be unreasonably withheld or delayed. This sub-clause does not apply in
the circumstances described in sub-clause 26.2.

26.2

Either party may, at any time make an announcement concerning the sale of the
Shares or any ancillary matter if required by:

 

(A)

law; or

 

(B)

any securities exchange or regulatory or governmental body (including, without
limitation, the FSA, US Securities and Exchange Commission, the Financial
Industry Regulatory Authority or other U.S. (federal or state) or UK regulators)
or any Tax Authority to which that party is subject or submits, wherever
situated, whether or not the requirement has the force of law

in which case the party concerned shall attempt, so far as it is practicable in
the circumstances, to agree the contents of such announcement with the party
before making such announcement.



--------------------------------------------------------------------------------

33



26.3

The parties may make an announcement upon execution of this Agreement and upon
Completion, each substantially in the form to be agreed by the parties prior to
such announcements. The parties may at any time after execution of the Agreement
make an announcement to their respective customers, suppliers, employees and
counterparties containing inter alia some or all of the information in such form
as agreed by the parties. Nothing in this Agreement shall restrict either party
in responding to unsolicited inquiries from the media, customers, suppliers,
employees and counterparties following any such announcements, providing
information contained in the jointly agreed announcement(s) preceding such
inquiries.

26.4

 The restrictions contained in this clause shall continue to apply after
Completion or termination of this Agreement for a period of 8 months from the
Completion Date or termination, as the case may be.

26.5

Without prejudice to any of the terms set out herein, it is acknowledged by the
parties that execution of this Agreement by the Seller will trigger a
requirement to disclose the entirety of this Agreement (along with all schedules
and attachments) in a public filing to be made in accordance with the rules of
the US Securities and Exchange Commission and that such filing shall not be in
breach of any provision set out herein.

27.

Confidentiality

27.1

Subject to the provisions of clause 27.4 each party to this Agreement shall
treat as confidential all information obtained as a result of entering into or
performing this Agreement which relates to:

 

(A)

the provisions of this Agreement;

 

(B)

the negotiations relating to this Agreement; and

 

(C)

the subject matter of this Agreement;

27.2

The Purchaser shall treat as confidential all Confidential Retained Information
and all other information obtained as a result of entering into or performing
this Agreement which relates to the Retained Group.

27.3

The Seller shall treat as confidential all Confidential Business Information and
all information obtained as a result of entering into or performing this
Agreement which relates to the Purchaser.

27.4

Notwithstanding the other provisions of this clause, either party may disclose
any such confidential information:

 

(A)

if and to the extent required by law or for the purpose of any Proceedings;

 

(B)

if and to the extent required by any securities exchange or regulatory or
governmental body (including, without limitation, the FSA, the US Securities and

 

--------------------------------------------------------------------------------

34

 



Exchange Commission, the Financial Industry Regulatory Authority or other U.S.
(federal or state) or UK regulators) or any Tax Authority to which that party is
subject or submits, wherever situated, whether or not the requirement has the
force of law or any Tax Authority to which that party is subject or submits,
wherever situated, whether or not the requirement for information has the force
of law;

 

(C)

if and to the extent required to vest the full benefit of this Agreement in that
party;

 

(D)

to the Purchaser’s Group members and the Retained Group members;

 

(E)

to its and either the Purchaser’s Group or the Seller’s Group (as the case may
be) members’ professional advisers, auditors and bankers;

 

(F)

to any actual or potential shareholder, partner or financier of either the
Purchaser’s Group or the Seller’s Group;

 

(G)

if and to the extent the information has come into the public domain through no
fault of that party; or

 

(H)

if and to the extent the other party has given prior written consent to the
disclosure, such consent not to be unreasonably withheld or delayed.

Any such confidential information to be disclosed pursuant to paragraph (A), or
(B) shall be disclosed only after notice to the other party (provided that it is
reasonable and practical to give such notice prior to the disclosure being
made). Any party required to make a disclosure under paragraph (A) undertakes
(to the extent the same is not prohibited by applicable law or regulation) to
notify the other party prior to making such disclosure in order to facilitate an
application by that party for a protective order from the appropriate body. If
such protective order is not obtained, the party required to make any such
disclosure of confidential information shall disclose only that portion of the
relevant confidential information which its legal advisers advise must by law or
regulation be disclosed.

27.5

Both the Purchaser (which for the purposes of this clause 27.5 only shall also
be deemed to include each member of the Group) and the Seller shall treat as
confidential all Confidential Shared Information and neither shall (without the
consent of the other, such consent not to be unreasonably withheld or delayed)
use or disclose any Confidential Shared Information for any purpose other than
as expressly permitted under clause 13.

27.6

The restrictions contained in this clause shall continue to apply after
Completion or termination of this Agreement for a period of 3 years from the
date hereof. Subject to Clause 27.4, in the event of any conflict between the
Confidentiality Agreement and this clause 27 during the period prior to
Completion, the more restrictive provision shall control.

28.

Costs and expenses

Each party to this Agreement shall pay its own fees, costs and expenses in
relation to the negotiations leading up to the sale and purchase of the Shares
and the preparation, execution

 

--------------------------------------------------------------------------------

35

 



and carrying into effect of this Agreement, the Share Purchase Documents and all
other documents referred to in this Agreement.

29.

Counterparts

29.1

This Agreement may be executed in any number of counterparts, and by the parties
to it on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.

29.2

Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

30.

Invalidity

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:

 

(A)

the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

(B)

the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

31.

Contracts (Rights of Third Parties) Act 1999

The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.

32.

Choice of governing law

This Agreement shall be governed by and construed in accordance with English
law. Any matter, claim or dispute arising out of or in connection with this
Agreement, whether contractual or non-contractual is to be governed by and
determined in accordance with English law.

33.

Jurisdiction

33.1

Any dispute arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the Rules of the London Court of
International Arbitration (the "Rules"), which Rules are deemed to be
incorporated by reference into this clause. The award of the arbitrator shall be
final and binding and not subject to judicial review. Enforcement of the award
may be sought in any court of competent jurisdiction over the parties or their
assets. This agreement of arbitration shall survive any termination of this
Agreement.



--------------------------------------------------------------------------------

36



33.2

The arbitration shall be conducted by a single arbitrator selected in accordance
with the Rules. The seat of arbitration shall be in London, England.

33.3

To the full extent permitted by law, the parties agree that any service of
process or notice of claim of arbitration may be made in accordance with the
notice provisions of this Agreement and service by such means shall have the
same effect as though service had been made in accordance with applicable laws;
the parties agree that service effected as aforesaid shall confer jurisdiction
over each party in any arbitral or judicial proceeding.

33.4

Nothing herein shall limit the right of any party to this Agreement to seek to
obtain in any court of competent jurisdiction any interim relief or provisional
remedy, including injunctive relief. Seeking or obtaining such interim relief or
provisional remedy in a court shall not be considered to be a waiver of the
agreement to arbitrate hereunder.

 

--------------------------------------------------------------------------------

37

 



Schedule 1

(Completion arrangements)

Part A (Seller’s obligations)

At Completion, the Seller shall:

1.

deliver to the Purchaser or the Purchaser’s Solicitors:

 

(A)

duly executed transfers in respect of the Shares in favour of the Purchaser or
such person as the Purchaser may nominate and share certificates for the Shares
in the name of the relevant transferors and any power of attorney under which
any transfer is executed on behalf of the Seller or any nominee (or an indemnity
in the agreed form in respect of any lost share certificate);

 

(B)

such waivers or consents as are necessary to enable the Purchaser or its
nominees to be registered as holders of the Shares;

 

(C)

powers of attorney in the agreed form; and

 

(D)

agreed form Completion Announcement.

2.

deliver to the Purchaser or the Purchaser’s Solicitors a Tax Covenant in the
agreed form duly executed by the Seller;

3.

deliver to the Purchaser the Transitional Services Agreement duly executed by
the Seller and the Company;

4.

deliver to the Purchaser (or make available to the Purchaser at the registered
office of the relevant member of the Group):

 

(A)

the statutory books (which shall be written up to but not including the
Completion Date), the certificate of incorporation (and any certificate of
incorporation on change of name) and common seal (if any) of each member of the
Group and share certificates (or an indemnity in the agreed form in respect of
any lost share certificates) in respect of all the issued share capital of the
Subsidiary;

 

(B)

copies (signed by the auditors) of the letters from the auditors of the Company
and of the Subsidiary referred to in paragraph 6 of this Schedule;

 

(C)

a copy of the minutes of a duly held meeting of the directors of the Seller
authorising the execution by the Seller of each of the Share Purchase Documents
to which it is a party (such copy minutes being certified as correct by the
secretary of the Seller); and

5.

procure the present directors and secretary of each member of the Group (other
than any director or secretary whom the Purchaser may wish should continue in
office) to resign their

 

--------------------------------------------------------------------------------

38

 



offices as such and to relinquish any rights which they may have under any
contract of employment with any member of the Group or under any statutory
provision including any right to damages for wrongful dismissal, redundancy
payment or compensation for loss of office or unfair dismissal, such
resignations to be tendered at the board meetings referred to in paragraph 7 of
this Schedule and all fees, costs, expenses and payments relating to such
resignations to be paid by the Seller;

6.

if required by the Purchaser, procure the present auditors of the Company to
resign their office as such to take effect as at the Completion Date with all
costs, expenses and payments relating to such resignation of the auditors to be
paid by the Seller, and to deposit at the registered office of the Company or,
as the case may be, the relevant Subsidiary a letter notifying their resignation
and containing a statement pursuant to section 519(2) Companies Act 2006 that
there are no circumstances connected with their ceasing to hold office which
they consider should be brought to the attention of any members or creditors;
and

7.

procure board meetings of the Company and of the Subsidiary to be held at which:

 

(A)

in the case of the Company, it shall be resolved that the transfers to take
effect as at the Completion Date relating to the Shares shall be approved for
registration and (subject only to the transfer being duly stamped) each
transferee registered as the holder of the Shares concerned in the register of
members;

 

(B)

each of the persons nominated by the Purchaser shall be appointed directors
and/or secretary, as the Purchaser shall direct such appointments to take effect
immediately after Completion;

 

(C)

the resignations of the directors and secretary referred to in paragraph 5 of
this Schedule shall be tendered and accepted so as to take effect at the close
of the meeting and each of the persons tendering his resignation shall deliver
to the relevant member of the Group an acknowledgement executed as a deed that
he has no claim against any member of the Group for breach of contract,
compensation for loss of office, redundancy or unfair dismissal or on any other
account whatsoever and that no agreement or arrangement is outstanding under
which any member of the Group has or could have any obligation to him,

and procure that minutes of each duly held board meeting, certified as correct
by a director of the relevant company, and the resignations and acknowledgements
referred to are delivered to the Purchaser’s Solicitors.

Part B (Purchaser’s obligations)

1.

At Completion, the Purchaser shall:

 

(A)

pay to the Seller £1 in cash or by providing a cheque payable to the Seller;

 

(B)

deliver to the Seller evidence in a form reasonably satisfactory to the Seller
(by way of certificate or otherwise) of satisfaction of the Condition;



--------------------------------------------------------------------------------

39

 



 

(C)

deliver to the Seller a copy (certified by a director or the secretary of the
Purchaser to be a true copy of a resolution in force at Completion) of the
resolution of the directors of the Purchaser authorising the execution by the
Purchaser of each of the Share Purchase Documents to which it is a party;



 

(D)

agreed form Completion Announcement;

 

(E)

deliver to the Seller or the Seller's Solicitors the Solicitors’ Letter duly
executed by the solicitors for the Purchaser; or if Purchaser has been unable,
despite its best efforts, to deliver the Solicitors’ Letter, deliver an
indemnity from its ultimate parent holding company, in a form reasonably
satisfactory to the Seller, indemnifying Seller and the Retained Group against
any and all Losses suffered by Seller and/or any member of the Retained Group
arising out of breach of any of the Purchaser’s warranties in clause 10;

 

(F)

deliver to the Seller the Tax Covenant in the agreed form duly executed by the
Purchaser; and

 

(G)

deliver to the Seller the Transitional Services Agreement duly executed by the
Purchaser.

 

 

 

--------------------------------------------------------------------------------

40

 



Schedule 2

(Warranties)

1.

Ownership of the Shares

1.1

The Seller is the sole beneficial owner of the Shares.

1.2

There is no option, right to acquire, mortgage, charge, pledge, lien or other
form of security or encumbrance or equity on, over or affecting the Shares or
any of them or any shares of any member of the Group and there is no agreement
or commitment to give or create any and, no claim has been made by any person to
be entitled to any.

2.

Capacity of the Seller

2.1

The Seller has the requisite power and authority to enter into and perform this
Agreement and the other Share Purchase Documents to which it is a party.

2.2

The obligations of the Seller under this Agreement constitute, and the
obligations of the Seller under the other Share Purchase Documents will when
delivered, constitute binding obligations of the Seller in accordance with their
respective terms.

2.3

The execution and delivery of, and the performance by the Seller of its
obligations under, this Agreement and the other Share Purchase Documents will
not:

 

(A)

result in a breach of any provision of the memorandum or articles of association
of the Seller;

 

(B)

result in a breach of, or constitute a default under, any instrument to which
the Seller is a party or by which the Seller is bound;

 

(C)

result in a breach of any order, judgment or decree of any court or governmental
agency to which the Seller is a party or by which the Seller is bound; or

 

(D)

save to the extent already obtained, require the consent of its shareholders or
of any other person.

3.

Group structure and corporate matters

3.1

The Shares have been validly issued and allotted and are fully paid up.

3.2

There is no agreement or commitment outstanding which calls for the allotment or
issue of, or accords to any person the right to call for the allotment or issue
of, any shares (including the Shares) or any debentures in or securities of any
member of the Group.

3.3

Part B of Attachment 2 (Basic Information about the Subsidiaries) lists all the
subsidiaries of the Company and no member of the Group has any interest in any
other body corporate or undertaking which is not a member of the Group and so
listed.



--------------------------------------------------------------------------------

41



3.4

The information given in Part A of Attachment 1 (Basic information about the
Company) and Part B of Attachment 2 (Basic information about the Subsidiaries)
is true and accurate in all material respects.



3.5

The copies of the memorandum and articles of association of each member of the
Group which are attached to the Disclosure Letter are, so far as the Seller is
aware, complete and accurate in all respects, have attached to them copies of
all resolutions and other documents required by law to be so attached and fully
set out the rights and restrictions attaching to each class of share capital of
the member of the Group to which they relate.

3.6

The statutory books (including all registers but excluding the minute books and,
for the avoidance of doubt, the accounting records) of each member of the Group
have been properly kept and contain a record which is accurate and complete in
all material respects and no notice or allegation that any of them is incorrect
or should be rectified has been received.

3.7

All documents which should have been delivered by any member of the Group to the
Registrar of Companies have been properly so delivered.

4.

Accounts and Management Accounts

4.1

The Accounts:

 

(A)

were prepared in accordance with accounting practices generally accepted in the
United Kingdom at the time they were audited; and

 

(B)

show a true and fair view of the assets and liabilities of the Company at the
Accounts Date and of the profits or losses of the Company for the accounting
period ended on that date.

4.2

Having regard to the purpose for which they were prepared, the Management
Accounts were prepared with reasonable skill and care and show a materially
accurate view of the state of affairs of the Group at each date to which they
relate and of the profits or losses of the Company for each accounting period to
which they relate.

4.3

The Management Accounts are not affected by any extraordinary, exceptional or
non-recurring items.

4.4

The accounting records of the Group are up to date and contain details of the
business activities of the Group and of all matters required by the Acts to be
entered in them. No material change in the methods or bases of valuation or
accountancy treatment has been made for at least three years prior to the Last
Accounting Date or since.

4.5

All debts due to the Group as at Completion will be paid in full within 180 days
of Completion.

5.

Events since the Accounts Date

Since the Accounts Date:



--------------------------------------------------------------------------------

42

 



 

(A)

there has been no material adverse change in the financial or trading position
or prospects of any member of the Group and, so far as the Seller is aware, no
circumstance has arisen which might give rise to any such change;



 

(B)

the business of the Group as a whole has been carried on, in all material
respects, in the normal course;

 

(C)

no asset of a value in excess of £50,000 has been acquired or disposed of or has
been agreed to be acquired or disposed of and no contract involving expenditure
by it of an amount in excess of £100,000 per calendar year has been entered into
by any member of the Group;

 

(D)

no material contingent obligation of any member of the Group has been incurred
(in excess of £10,000 which is not in the ordinary course of business;

 

(E)

no resolution in general meeting or written resolution of the shareholders of
any member of the Group has been passed; and

 

(F)

no change in the accounting reference period of any member of the Group has been
made.

6.

Contracts and commitments

6.1

Save as disclosed, no member of the Group is a party to:

 

(A)

any agency, distributorship or management agreement;

 

(B)

any contract or arrangement which materially restricts its freedom to carry on
its business in any part of the world in such manner as it may think fit;

 

(C)

any joint venture agreement or arrangement or any agreement or arrangement under
which it participates with any other person in any business;

 

(D)

any contract or arrangement which relates to matters not within the ordinary
business of that member or is not entirely on arms’ length terms;

 

(E)

any contract or arrangement which is expressed to be of three years or greater
duration;

 

(F)

any contract or arrangement which can be terminated or the terms of which can be
varied or which provides for the relevant Group member to deliver or procure the
delivery by another person of any guarantee or security or perform any other
obligation, in the event of any change in the underlying ownership or control of
the Company;

 

(G)

any contract or arrangement with any Retained Group member;



--------------------------------------------------------------------------------

43

 



 

(H)

any contractor arrangement involving or likely to involve the payment to or by
the Group of any amounts in excess of £200,000 in any calendar year.



6.2

No Group company is in breach of any material contract to which it is a party or
which is disclosed in the Disclosure Letter and, so far as the Seller is aware,
no other party to such a material contract is in material breach of it, in each
case where such breach has not been accepted by the party not in breach.

7.

Insurances

7.1

A summary of the insurance (including professional indemnity) policies in
respect of which any member of the Group has an interest (the “Policies”) is
attached to the Disclosure Letter and, all such Policies:

 

(A)

are in full force and effect; and

 

(B)

are not void or voidable.

7.2

No claim is outstanding under any of the Policies and, so far as the Seller is
aware, no event has occurred which might give rise to any claim.

7.3

All premiums which are due under the Policies have been paid.

8.

Borrowings

8.1

The total amount borrowed by each member of the Group from its bankers does not
exceed its financial facilities and the total amount borrowed from whatsoever
source does not exceed any limitation on its borrowing contained in the relevant
member’s articles of association.

8.2

So far as the Seller is aware, no event which is an event of default under or
any material breach of any of the terms of any loan capital, borrowing,
debenture or financial facility of any member of the Group or would entitle any
third party to call for repayment prior to normal maturity has occurred or been
alleged.

8.3

Full details of all overdraft, loan and other financial facilities available to
any member of the Group and the amounts outstanding under any of them are set
out in the Disclosure Letter. Details of all debentures, charges, guarantees and
indemnities given to secure those facilities are set out in the Disclosure
Letter.

8.4

There are no Seller Guarantees nor has any Retained Group member given any
guarantee, surety, security or indemnity or other contingent obligation in
relation to or arising out of any obligations or liabilities of any Group
member.

8.5

No Group member owes any money or has any liability (actual or contingent,
present or future) to any Retained Group member.



--------------------------------------------------------------------------------

44

 



9.

Insolvency



9.1

No order has been made and no resolution has been passed for the winding up of
any member of the Group and, so far as the Seller is aware, no petition has been
presented for the purpose of winding up any member of the Group.

9.2

No administration order has been made and, so far as the Seller is aware, no
petition or application for such an order has been made or presented and no
administrator has been appointed and, so far as the Seller is aware, no
procedure has been commenced with a view to the appointment of an administrator
in respect of any member of the Group.

9.3

No receiver (which expression shall include an administrative receiver) has been
appointed in respect of any member of the Group or all or any of its assets.

9.4

No composition or similar arrangement with creditors including, but not limited
to a voluntary arrangement has been proposed under Part 1 Insolvency Act 1986 in
respect of any member of the Group.

9.5

No member of the Group is insolvent, or unable to pay its debts within the
meaning of section 123 Insolvency Act 1986, or has stopped paying its debts as
they fall due.

10.

Licences

10.1

The Group has all licences, consents, waivers and other permissions and
approvals (including all permissions and approvals required under FSMA) that it
requires to carry on its business (“Regulatory Licences”) which term shall
exclude for the purposes of this paragraph 10.1, any licenses in connection with
any Intellectual Property) and such Regulatory Licences:

 

(A)

are in full force and effect;

 

(B)

are listed in the Disclosure Letter; and

 

(C)

are not limited in duration or subject to onerous conditions.

10.2

So far as the Seller is aware, there are no material circumstances which are
likely to result in the revocation, variation or non-renewal of any such
Regulatory Licence or which may confer a right of variation or revocation.

11.

Litigation and other proceedings

11.1

No member of the Group is engaged in any litigation, arbitration or other
dispute resolution process, or administrative, regulatory or criminal
proceedings, whether as claimant, defendant or otherwise which is material in
the context of the business of the Group other than in respect of the collection
of debts in the ordinary course of business.



--------------------------------------------------------------------------------

45

 



11.2

So far as the Seller is aware, no material litigation, arbitration or other
dispute resolution process, or administrative or criminal proceedings by or
against any member of the Group is pending or threatened.



11.3

Without prejudice to sub-paragraph 11.2, no member of the Group has received
from the FSA or has been threatened by the FSA with any written order,
direction, notice or other communication in any case which would have an adverse
effect on the business of any member of the Group.

11.4

All fines, penalties and levies (if any) imposed on any member of the Group by a
governmental or other body (including the FSA) to which any member of the Group
is subject have been paid.

11.5

Each member of the Group has complied in all material respects with all
applicable laws (including any statutory or legislative provisions, common law
or equity) and regulations, including the rules and regulations of the FSA.

12.

Data protection

12.1

Copies of the registration of each member of the Group under the Data Protection
Act 1998 are attached to the Disclosure Letter.

12.2

No member of the Group has received a written notice from the Information
Commissioner alleging breach by it of the Data Protection Act 1998.

13.

Assets

13.1

All of the assets used by the Group or necessary to any of the business of the
Group are (a) used and capable of being used independently of, and without
recourse to, any assets, services or support of any member of the Retained
Group, and (b) are owned both legally and beneficially by the relevant member of
the Group or used by the Group pursuant to valid and subsisting contractual
rights and (c) each of those assets capable of possession is in the possession
of the relevant member of the Group.

13.2

No option, right to acquire, mortgage, charge, pledge, lien or other form of
security or encumbrance or equity on, over or affecting the whole or any part of
the undertaking or assets of any member of the Group (including any investment
in any other member of the Group) is outstanding and there is no agreement or
commitment to give or create any and no claim has been received by any member of
the Group by any person to be entitled to any.

14.

Intellectual Property

14.1

No member of the Group is the registered proprietor of any registered
Intellectual Property and no registered Intellectual Property has been licensed
to any member of the Group.

14.2

There is no Intellectual Property which is owned by a member of the Retained
Group or which would be transferred pursuant to the Assignments which relates to
the business of a Group member.



--------------------------------------------------------------------------------

46

 



14.3

Save for software licenses granted in the ordinary course of business no member
of the Group owns or has been licensed to use any material unregistered
Intellectual Property.

14.4

No member of the Group has granted or is obliged to grant a licence, assignment
or other right in respect of any Intellectual Property.

14.5

Copies (or, in the case of unwritten licences, agreements or arrangements,
details) of all material licences, agreements and arrangements relating Business
Information or the Information Technology entered into by any member of the
Group are set out in the Disclosure Letter and no such licences, agreements or
arrangements are capable of termination as a result of the change in the
underlying ownership or control of any member of the Group.

14.6

So far as the Seller is aware, no third party is infringing any Intellectual
Property owned by any member of the Group.

14.7

So far as the Seller is aware, the activities of the Group as conducted as at
the date of this Agreement do not infringe the Intellectual Property of any
third party.

14.8

Each member of the Group either legally and beneficially owns or has a licence
to use all rights in the Business Information to the extent to which it is
necessary to carry on the business conducted by that member of the Group in the
manner currently carried on.

15.

Information Technology

15.1

Complete and accurate details of all material Information Technology owned by a
member of the Group are set out in the Disclosure Letter. All such Information
Technology has been maintained in accordance with good industry practice.

15.2

All Information Technology required to be disclosed under paragraph 15.1 is:

 

(A)

solely, legally and beneficially owned by a member of the Group, free from all
encumbrances or used by a member of the Group pursuant to and within the terms
and provisions of a valid, subsisting written contractual arrangement or licence
to which such member of the Group is a party and any such contractual right will
not be capable of termination (nor may the terms be varied) as a result of the
transaction contemplated by this Agreement or any change in the underlying
ownership or control of any member of the Group;

 

(B)

used and capable of being used independently of, and without recourse to, any
services or support of any member of the Retained Group;

15.3

Complete and accurate details of all material agreements and arrangements
relating to Information Technology entered into by a member of the Group are set
out in the Disclosure Letter. No member of the Group is in breach of any such
agreements and arrangements, nor will such agreements or arrangements be
prejudiced, invalidated (either in whole or part) or rendered capable of being
terminated (or having the terms varied) by any party to it as a direct

 

--------------------------------------------------------------------------------

47

 



or indirect result of the transaction contemplated by this Agreement or any
change in the underlying ownership or control of any member of the Group.

15.4

No member of the Group has experienced any material disruption in or to its
business or operation as a result of (a) any security breach in relation to any
Information Technology or (b) failure (whether arising from any bug, virus,
defect to otherwise), lack of capacity or other sub-standard performance of any
Information Technology. No circumstance exists which is likely or expected to
give rise to any such disruption.

15.5

Disaster recovery and maintenance arrangements to a similar standard to that
normally found in a comparable business to each member of the Group’s business
are in place for the Information Technology used by each member of the Group.

15.6

All Information Technology which relates solely and exclusively to a member of
the Group and the business effected by the Group at Completion is owned by,
leased by, or licensed to, a member of the Group.

16.

Property

16.1

The Properties listing in the Due Diligence Documents are the only Properties
used, owned or occupied by any member of the Group or in which any member of the
Group has any right or interest or has any actual or contingent liability
arising as original tenant, assignee, guarantor or otherwise.

16.2

The rent and all other sums payable under the leasehold Relevant Properties have
been paid to date.

16.3

There are no disputes in relation to any leasehold Relevant Properties and all
covenants and conditions in respect of the leases for these sites have been
observed and performed to date.

16.4

The documents contained in a bundle of CD files supported by an index detailing
branch number and address for each lease referred to therein (one copy of such
CDs and index having been retained by the Seller's Solicitor and the Purchaser's
Solicitor as at the date hereof) are full and complete copies of the leases
under which the Properties are held, such documents have not been amended,
replaced or supplemented and there are no other documents to which a Group
member is party relating to the terms on which the Properties are leased.

17.

Employment

17.1

A list of persons, jobs and the terms of employment (including the emoluments)
of every employee of each member of the Group who is entitled to emoluments at a
rate, or (in the case of fluctuating amounts) an average annual rate over the
last three financial years, in excess of £40,000 per annum, and of every
director of a member of the Group who is also an employee (together “Senior
Employees”) are set out in the Disclosure Letter and those are the only terms
and conditions of their employment and there are no addendums, side letters or
documents of a similar nature which have not been disclosed.



--------------------------------------------------------------------------------

48

 



17.2

A list of the jobs and short details of the terms of employment of every
employee of each member of the Group and the years of continuous service for
redundancy purposes of that employee as at 30 September 2009 are set out in the
Disclosure Letter.

17.3

All of the employees of the Group (other than Senior Employees) are employed on
standard terms and conditions. A copy of such terms and conditions is annexed to
the Disclosure Letter and those are the only terms and conditions of their
employment and there are no addendums, side letters or documents of a similar
nature which have not been disclosed.

17.4

Any contract of employment to which a member of the Group is a party can be
terminated by the employing company without damages or compensation (other than
that payable by statute) by giving at any time only the minimum period of notice
applicable to that contract which is specified in section 86 of the Employment
Rights Act 1996.

17.5

Particulars of the terms of engagement of all consultants (who are individuals),
advisers (who are individuals), workers and other personnel (together “Workers”)
currently engaged by each member of the Group where the consideration payable by
the relevant Group Company in respect thereof exceeds £40,000 per annum are
contained in the Disclosure Letter (a Worker receiving such an amount being a
“Senior Worker”) and those are the only terms and conditions of their engagement
and there are no addendums, side letters or documents of a similar nature which
have not been disclosed. All other Workers are engaged on standard terms and
conditions and a copy of such terms and conditions are annexed to the Disclosure
Letter and those are the only terms and conditions of their engagement and there
are no addendums, side letters or documents of a similar nature which have not
been disclosed.

17.6

Each employee or Worker who is employed or engaged as an adviser or otherwise
provides advice or recommendations to any customer of any Group member is
subject to restrictions on his ability after he ceases to be employed or engaged
to solicit the custom of customers of the Group, which restrictions are in the
standard form of employment agreement that is annexed to the Disclosure Letter
and no Group member has given its consent (including, without limitation,
agreeing to waive contractual restrictions that would otherwise apply) to such
restrictions not applying.

17.7

The terms of employment of all employees (including Senior Employees) of the
Group and the terms of engagement of all Workers engaged by the Group do not
contain any of the following terms:

 

(A)

in respect of redundancy, any liability of a member of the Group to make
payments in excess of statutory redundancy payments; and

 

(B)

in respect of any change in the underlying ownership or control of a member of
the Group or the transaction contemplated by this Agreement, any liability on a
member of the Group to make payments of any amounts or perform any other
obligations.

17.8

No amount due or in respect of any employee, Worker, former Senior Employee or
former Senior Worker of a member of the Group is in arrears and unpaid other
than his salary or consideration, as applicable, for the month current at the
date of this Agreement and no Senior

 

--------------------------------------------------------------------------------

49

 



Employee or Senior Worker has given written notice terminating his contract of
employment or engagement or is under notice of dismissal.

17.9

Since the Accounts Date, no change has been made in the emoluments,
consideration or other terms of engagement of any employee or Worker of a member
of the Group, and no such change and no negotiation or request for such a
change, is due within six months from the date of this Agreement.

17.10

There is no dispute between a member of the Group and any trade union or other
organisation formed for a similar purpose existing, pending or threatened and
there is no collective bargaining agreement or other arrangement (whether
binding or not) to which a member of the Group is a party.

17.11

No member of the Group has any outstanding undischarged liability to pay to any
governmental or regulatory authority in any jurisdiction any contribution, Tax
or other impost arising in connection with the employment or engagement of
personnel by a member of the Group.

17.12

Each member of the Group has reasonable procedures in place designed to ensure
that each of its relevant directors, employees and Workers has complied with all
applicable individual registration and training and competence requirements made
pursuant to the rules, regulations and practices of any governmental or other
body (including the FSA). So far as the Seller is aware, no such director,
employee or Worker is in material breach of such requirements or has been either
refused, or received any notice of intention to terminate, such registration
during the course of their employment with a member of the Group.

17.13

There are no claims, and no claims threatened or pending, as far as the Seller
is aware, against a member of the Group by or in respect of any employee,
Worker, former employee or former Worker in respect of any accident or injury or
in relation to any other matter arising from his employment or engagement.

17.14

No person who is employed by a member of the Group or engaged (as a consultant,
advisor, worker or other personnel) by a member of the Group has been issued or
granted any shares or options for other rights (whether conditional or not) to
require the issue of transfer of any shares in any member of the Retained Group
or any member of the Group or otherwise become a participant in any equity
incentive scheme or has any rights under any long term incentive plan of or has
any (or any right to) any partnership interest in, any member of the Retained
Group or any member of the Group, as part of the emoluments or other
consideration for or otherwise in connection with him being so employed or
engaged.

18.

Pensions and other benefits

No member of the Group is paying, or is under any liability (actual or
contingent) to pay or secure (other than by payment of employers’ contributions
under national insurance or social security legislation), any pension or other
benefit on retirement, death or disability or on attainment of a specified age
or on the completion of a specified number of years of service other than as
disclosed in the Disclosure Letter.



--------------------------------------------------------------------------------

50

 



19.

The Accounts and Tax

 

No member of the Group has any liability to make a payment of Tax:

 

(A)

in any part of the world assessable or payable by reference to profits, gains,
income or distributions earned, received or paid or arising or deemed to arise
on or at any time prior to the Accounts Date; or

 

(B)

referable to transactions effected on or before the Accounts Date

that (i) is not, but should have been, disclosed or provided for in the Accounts
in accordance with generally accepted accounting practice in the UK; and (ii)
has not been but was due to be paid on or before the date of this Agreement.

20.

Tax events since the Accounts Date

So far as the Seller is aware, since the Accounts Date:

 

(A)

no member of the Group has declared, made or paid any distribution within the
meaning of ICTA 1988;

 

(B)

no accounting period of any member of the Group has ended;

 

(C)

there has been no disposal of any asset (including trading stock) or supply of
any service or business facility of any kind (including a loan of money or the
letting, hiring or licensing of any property whether tangible or intangible) by
any member of the Group in circumstances where the consideration actually
received or receivable for such disposal or supply was materially less than the
consideration which could be deemed to have been received for Tax purposes;

 

(D)

no event has occurred which will give rise to a Tax liability on any member of
the Group calculated by reference to deemed (as opposed to actual) income,
profits or gains or which will result in any member of the Group becoming liable
to pay or bear a Tax liability directly or primarily chargeable against or
attributable to another person, firm or company;

 

(E)

No member of the Group has paid or become liable to pay any interest or penalty
in connection with any Tax and no member of the Group has become liable to pay
any Tax the due date for payment of which has passed.

21.

Tax returns, disputes, records and claims, etc.

21.1

So far as the Seller is aware, each member of the Group has made or caused to be
made all proper returns required to be made, and has supplied or caused to be
supplied all material information required to be supplied, to any Tax Authority
within the last six years.



--------------------------------------------------------------------------------

51

 



21.2

So far as the Seller is aware, there is no dispute or disagreement outstanding
nor is any contemplated at the date of this Agreement with any Tax Authority
regarding liability or potential liability to any Tax recoverable from any
member of the Group or regarding the availability of any relief from Tax to any
member of the Group.

21.3

So far as the Seller is aware, the Company or one or more other members of the
Group has sufficient records relating to past events to calculate the Tax
liability which would arise on any disposal or on the realisation of any asset
owned at the Accounts Date by any member of the Group or acquired by any such
member since that date but before Completion.

21.4

The amount of Tax chargeable on any member of the Group during any accounting
period ending on or within six years before the Accounts Date has not, to any
material extent, depended on any concession, agreement or other formal or
informal arrangement with any Tax Authority.

21.5

No member of the Group has been party to any transaction forming part of
notifiable arrangements (as defined for the purposes of Part 7 Finance Act 2004
(Disclosure of Tax Avoidance Schemes)).

21.6

No member of the Group has received any notice from any Tax Authority which
required or will or may require such member to withhold Tax from any payment
made since the Accounts Date or which will or may be made after the date of this
Agreement.

21.7

No member of the Group has made any election under paragraph 6 of the Loan
Relationships and Derivative Contracts (Disregard and Bringing into Account of
Profits and Losses) Regulations 2004.

22.

Instalment payments, etc.

22.1

So far as the Seller is aware, the Company is a “large company” within the
meaning of regulation 3 of the Instalment Payments Regulations.

22.2

No instalment payments have been, or should have been, made by any member of the
Group under the Instalment Payments Regulations since the Accounts Date and no
repayments have been claimed by any member of the Group under the Instalment
Payments Regulations since the Accounts Date.

22.3

So far as the Seller is aware, each member of the Group has sufficient books,
documents, records and other information to enable it to comply with any notice
served on it under regulations 10 or 11 of the Instalment Payments Regulations
in respect of any accounting period commencing before Completion.

22.4

No action has been taken by any member of the Group before Completion such that
the provisions of regulation 14 of the Instalment Payments Regulations could
have effect in respect of any member of the Group.



--------------------------------------------------------------------------------

52

 



23.

Stamp Taxes

23.1

All documents which are required to be stamped, which are in the possession of
any member of the Group and by virtue of which any member of the Group has any
right have been duly stamped.

23.2

Since the last Accounts Date no member of the Group has incurred any liability
to stamp duty reserve tax.

23.3

Since the Accounts Date no member of the Group has incurred any liability to pay
stamp duty land tax.

24.

VAT

24.1

The Company is registered for the purposes of VATA 1994 and has, in all material
respects, made, given, obtained and kept complete, correct and up-to-date
returns, records, invoices and other documents appropriate or required for those
purposes and is not in arrears with any payments or returns due and has not been
required by the Commissioners of Customs and Excise or HMRC to give security
under paragraph 4 of Schedule 11 VATA 1994.

24.2

Within the last six years, no member of the Group has been treated as a member
of a group under section 43 VATA 1994 and no application is pending as at the
date of this Agreement for any member of the Group so to be treated.

24.3

No member of the Group has, since the date 12 months before the Accounts Date,
been in default in respect of any prescribed accounting period as mentioned in
section 59 or section 59A VATA 1994.

24.4

No member of the Group has made an election to waive exemption in relation to
any land in accordance with paragraph 2 of Schedule 10 VATA 1994 prior to 1 June
2008 or (as the case may be) made an option to tax any land under Part I of
Schedule 10 to VATA 1994 on or after 1 June 2008.

25.

Duties, etc.

All VAT, import duty and other Taxes or charges payable to H.M. Customs and
Excise or HMRC upon the importation of goods and all excise duties payable to
H.M. Customs and Excise or HMRC in respect of any assets (including trading
stock) imported, owned or used by any member of the Group, and for which such
member is liable, have been paid in full.



--------------------------------------------------------------------------------

53

 



26.

Tax on disposal of assets

On a disposal of all of its assets which either (i) qualify for capital
allowances or (ii) are within the charge to corporation tax on chargeable gains,
by any member of the Group for:

 

(A)

in the case of each asset owned by that member of the Group at the Accounts
Date, a consideration equal to the value attributed to those assets in preparing
the Accounts; or

 

(B)

in the case of each asset acquired since the Accounts Date, a consideration
equal to the consideration given for the acquisition

then either:

 

(i)

in respect of those assets falling within (A) above, the liability to Tax (if
any) which would be incurred by that member of the Group in respect of those
assets would not exceed the amount taken into account in respect of that asset
in computing the maximum liability to deferred Tax as stated in the Accounts; or

 

(ii)

in respect of any asset within (B) above, no Tax liability would, so far as the
Seller is aware, be incurred by that member of the Group in respect of that
asset.

27.

Replacement of business assets

Particulars of each claim under sections 152 or 153 TCGA 1992 made prior to the
date of this Agreement to which section 154 TCGA 1992 applies and which affects
any asset which was owned by any member of the Group on or after the Accounts
Date have (except where the held over gain is treated as having accrued prior to
the Accounts Date) been disclosed in the Disclosure Letter.

28.

Distributions

28.1

Since 6 April 1965, no member of the Group has made any repayment of share
capital to which section 210(1) ICTA 1988 applies or issued any share capital or
other security as paid up otherwise than by the receipt of new consideration
within the meaning of Part VI ICTA 1988.

28.2

No part of the amount payable on redemption of any share capital or security at
par will be a distribution, as defined in ICTA 1988.

29.

Close company

29.1

No member of the Group has outstanding any loan to which the provisions of
section 419 ICTA 1988 would apply (loans to participators etc.).

29.2

No member of the Group is a close investment-holding company as defined in
section 13A ICTA 1988.



--------------------------------------------------------------------------------

54

 



30.

Deductions and withholdings

During the last three years, each member of the Group has made all deductions in
respect, or on account of, any Tax from any payments made by it which it is
obliged or entitled to make and has accounted in full to the appropriate
authority for all amounts so deducted.

31.

Intra-group transactions

No member of the Group has, at any time within the last six years, acquired any
asset from any other company (including another member of the Group) which was,
at the time of, and in relation to, the acquisition, a member of the same group
of companies as that member for the purposes of any Tax.

32.

Residence

So far as the Seller is aware, the country which is given in Part A of
Attachment 1 (Basic Information about the Company) or Part B of Attachment 2
(Basic Information about the Subsidiaries) as the Tax residence of the Company
or any other member of the Group is the only country whose tax authorities seek
to charge Tax on the worldwide profits or gains of the Company or that member of
the Group and no member of the Group has in the last three years paid Tax on
income profits or gains to any Tax Authority in any other country except that
mentioned in Part A of Attachment 1 (Basic Information about the Company) or
Part B of Attachment 2 (Basic Information about the Subsidiaries).

33.

Group arrangements

33.1

The first named member listed at paragraph (H) in that part of Attachment 2,
Part B (Basic Information about the Subsidiaries) which relates to each member
of the Group (apart from the Company) is the beneficial owner of all the shares
in that member of the Group and no such shares are held such that any profit on
the sale of those shares would be a trading receipt.

33.2

So far as the Seller is aware, there are no circumstances by virtue of which
section 410 or 413 ICTA 1988 would prevent each member of the Group being
treated as a member of the same group of companies as each other such member for
the purposes of Chapter IV Part X ICTA 1988 for any Accounting Period commencing
on or before the date of this Agreement.

33.3

No member of the Group has entered into any arrangements with HMRC or the Inland
Revenue within the meaning of section 36 Finance Act 1998.

34.

Demerger

So far as the Seller is aware, no member of the Group has been concerned in an
exempt distribution (as defined in section 214(4) ICTA 1988).

 

--------------------------------------------------------------------------------

55

 



Schedule 3

(Limitations on the Seller’s liability)

1.

Limitation on quantum and general

(A)

The following thresholds shall apply:

 

(i)

save in respect of paragraph 4.5 of schedule 2 (Accounts and Management
Accounts), the Purchaser shall not be entitled to damages or other payment in
respect of any Warranty Claim or Warranty Claims unless and until the aggregate
amount of all such Warranty Claims for which the Seller is liable exceeds
£500,000, but once the aggregate amount of all such Warranty Claims has exceeded
such sum, the Seller shall be liable under the Warranties in respect of only the
amount by which such sum is exceeded; and

 

(ii)

the Purchaser shall not be entitled to damages or other payment in respect of
any claim under the Tax Covenant until the aggregate amount of all such claims
for which the Seller is liable under the Tax Covenant exceeds £25,000, but once
the aggregate amount of all such claims has exceeded such sum, the Seller shall
be liable under the Tax Covenant in respect of only the amount by which such sum
is exceeded.

(B)

The total aggregate liability of the Seller under the Warranties and the Tax
Covenant shall not in any event exceed an amount equal to £5 million.

(C)

The total aggregate liability of the Seller under the Mis-selling Indemnity
shall not in any event exceed an amount equal to £10 million.

(D)

As regards the Tax Covenant the provisions of this Schedule shall operate to
limit the liability of the Seller in so far as any provision in this Schedule is
expressed to be applicable to the Tax Covenant and the provisions of the Tax
Covenant shall further operate to limit the liability of the Seller in respect
of any claim thereunder.

(E)

Without prejudice to Clause 24 (Entire agreement), the Purchaser acknowledges
and agrees that the Seller does not give or make any warranty or indemnity as to
the accuracy of the forecasts, estimates, projections, statements of intent or
statements of honestly expressed opinion provided to the Purchaser (however so
provided) on or prior to the date of this Agreement, including (without
limitation), in the Disclosure Letter, the Information Memorandum or the
information supplied to or made available to the Purchaser during its due
diligence exercise.

(F)

The financial limitations contained in sub-paragraphs 1(A) and 1(B) above shall
not apply in the event of any fraudulent act or omission of the Seller in the
giving of the Warranties and/or the Indemnities and/or preparation of the
Disclosure Letter nor shall such limitations apply in respect of any claim under
the Warranties at paragraph 1 (Ownership of the Shares) or paragraph 2 (Capacity
of the Seller) of Schedule 2 (Warranties).



--------------------------------------------------------------------------------

56

 



2.

Time limits for bringing claims

No claim shall be brought against the Seller in respect of any of the Warranties
or under the Tax Covenant unless the Purchaser shall have given to the Seller
written notice of such claim:

 

(i)

subject to sub-paragraph 2(ii), on or before the date falling 18 months after
the Completion Date; or

 

(ii)

in respect of any claims under the Tax Warranties or the Tax Covenant, not later
than the seventh anniversary of the Completion Date,

PROVIDED THAT the liability of the Seller in respect of a claim under the
Warranties shall absolutely determine (if such claim has not been previously
satisfied, settled or withdrawn) if legal proceedings in respect of such claim
shall not have been commenced within 6 months of the service of such notice and
for this purpose proceedings shall not be deemed to have been commenced unless
they shall have been properly issued and validly served upon the Seller.

3.

No Liability for Contingent or Non-Quantifiable Claims

If any breach of the Warranties arises by reason of some liability of any member
of the Group or the Purchaser which, at the time such breach or Warranty Claim
is notified to the Seller, is contingent only or otherwise not capable of being
quantified, then the Seller shall not be under any obligation to make any
payment in respect of such breach or Warranty Claim unless and until such
liability ceases to be contingent or becomes capable of being quantified.

4.

Third party claims

(A)

Upon the Purchaser or any member of the Purchaser’s Group becoming aware of any
claim, action or demand against it or any other matter likely to give rise to
any Warranty Claim (other than a Warranty Claim under the Tax Warranties) or a
Mis-Selling Claim, Complaint or Investigation (together, “Third Party Claim”)
where such Third Party Claim is of a value not greater than £50,000, the
Purchaser shall and shall procure that the appropriate member of the Purchaser’s
Group shall:

 

(i)

notify the Seller by written notice in accordance with paragraph 2 in the case
of Warranty Claims; and

 

(ii)

subject to the Seller indemnifying the Purchaser or the relevant member of the
Purchaser’s Group in a form reasonably satisfactory to the Purchaser against any
liability, cost, damage or expense which may be properly incurred thereby (but
without thereby implying any admission of liability on the part of the Seller),
with respect to Third Party Claims likely to give rise to a Warranty Claim
promptly take such action and give such information and access to personnel,
premises, chattels, documents and records (which the Purchaser shall procure are
preserved) to the Seller and its professional advisers as the Seller may
reasonably request and the Seller shall be entitled to require the relevant
member of the Purchaser’s Group to take such action and give such information
and assistance in order to avoid, dispute, resist, mitigate,

 

--------------------------------------------------------------------------------

57

 



settle, compromise, defend or appeal any claim in respect thereof or
adjudication with respect thereto; and

 

(iii)

in respect of Mis-Selling Claims, Complaints and Investigations, deal with all
such Mis-Selling Claims, Complaints and Investigations in the ordinary course of
business and on the same basis, using the same or similar resources and
prioritising such matter as if it were one of the Purchaser’s own claims,
complaints or investigations.

(B)

Upon the Purchaser or any member of the Purchaser’s Group becoming aware of any
Third Party Claim which is of a value greater than £50,000,

 

(i)

The Purchaser shall notify the Seller by written notice in accordance with
paragraph 2 in the case of a Warranty Claim; and

 

(ii)

Subject to the Purchaser being indemnified and secured to its reasonable
satisfaction in accordance with paragraph 4(B)(iv) of this Schedule 3:

 

 

(a)

The Purchaser shall, and shall procure that the relevant member of the Group
shall take such action and give such information and assistance as the Seller
may reasonably request in writing to avoid, dispute, resist, mitigate,
compromise or defend any Third Party Claim and to appeal against any judgment
given in respect thereof; and

 

(b)

On the written request of the Seller, Seller shall have the sole and exclusive
right to conduct of any legal proceedings of whatsoever nature arising out of
any Third Party Claim (“Proceedings”), and the Purchaser delegates (and shall be
deemed to have delegated) such right to the Seller. For this purpose, the
Purchaser shall give or procure to be given to the Seller all such assistance as
the Seller may reasonably require. Seller shall have the sole right to appoint
such solicitors and other professional advisers to act of behalf of the
Purchaser or the relevant member of the Group in accordance with the Seller's
instructions.

 

(iii)

Where Proceedings are delegated to the Seller in accordance with paragraph
4(B)(ii)(b) of this Schedule 3:

 

(a)

The Seller shall keep the Purchaser fully and promptly informed of the
Proceedings, shall consult the Purchaser on any matter which is or is likely to
be material in relation to any Proceedings and shall take account of all
reasonable requirements of the Purchaser in relation to such Proceedings; and

 

(b)

The Seller shall not make any settlement or compromise of the Third Party Claim
which is the subject of Proceedings, or agree to any matter in the conduct of
such Proceedings which may affect the amount of the liability in connection with
such Third Party Claim without the prior approval of the Purchaser, such
approval not to be unreasonably withheld or delayed and

 

--------------------------------------------------------------------------------

58

 



provided always that, in the event of the Purchaser refusing approval of such
settlement or compromise unless such settlement or approval [would have been
materially prejudicial to the Purchaser’s or the Group’s business] or a breach
of applicable law or regulation, the Seller shall have no liability in respect
of any Warranty Claim or Mis-Selling Indemnity Claim arising therefrom in excess
of the figure at which it could have settled or compromised the relevant Third
Party Claim. The Purchaser shall be liable for any fees, costs incurred after
the proposed date of settlement or compromise.

 

(iv)

Where the Seller takes over the conduct of any Proceedings pursuant to the
provisions of paragraph 4(B)(ii)(b) of this Schedule 3 the Seller shall
indemnify and secure the Purchaser to its reasonable satisfaction in respect of
all costs, charges and expenses reasonably and properly incurred by the
Purchaser as a consequence of any actions taken at the written request of the
Seller pursuant to paragraph 4(B)(ii)(b) of this Schedule 3. For the avoidance
of doubt such indemnity shall not cover any costs, charges or expenses incurred
by the Purchaser with respect to any lawyers it decides to separately instruct
so that it may continue to actively participate in any Proceedings which are to
be conducted by the Seller pursuant to the provisions of paragraph 4(B)(ii)(b).

 

(v)

Where the Seller takes over the conduct of any Proceedings pursuant to the
provisions of paragraph 4(B)(ii)(b) of this Schedule 3, it shall be at Seller’s
sole cost and expense, and all costs, charges and expenses reasonably and
properly incurred by Seller in connection therewith shall be for Seller’s own
account.

 

(vi)

The Seller may only exercise its rights under paragraph 4(B)(ii)(b) of this
Schedule 3 to the extent that such action would not have a materially adverse
effect on the business of the Group of the Purchaser’s Group or result in a
breach of any applicable law or regulation.

(C)

Upon reasonable request by the Seller, which request shall be made no more
frequently than quarterly, the Purchaser will provide the Seller with an update
of the Third Party Claims that it is aware of that have not at such time been
settled or determined.

5.

No liability if loss is otherwise compensated for

(A)

No liability shall attach to the Seller by reason of any breach of any of the
Warranties or in respect of any claim under an Indemnity or under the Tax
Covenant to the extent that the same loss has been recovered by the Purchaser
under any other Warranty, Indemnity, term of the Tax Covenant or this Agreement
or any other document entered into pursuant hereto and accordingly the Purchaser
may only recover once in respect of the same loss.

(B)

The Seller shall not be liable for breach of any of the Warranties (other than
the Tax Warranties or under the Tax Covenant), or in respect of any claim under
an Indemnity to the extent that the subject of the claim has been or is made
good or is otherwise compensated for without cost to the Purchaser or any other
member of the Purchaser’s Group.



--------------------------------------------------------------------------------

59

 



(C)

In calculating the liability of the Seller for any breach of the Warranties
there shall be taken into account the amount by which any Taxation for which any
member of the Group or the Purchaser is now or in the future accountable or
liable to be assessed is reduced or extinguished as a result of the matter
giving rise to such liability.

6.

Recovery from Insurers and other Third Parties

(A)

Where the Purchaser or any member of the Purchaser’s Group is at any time
entitled to recover from some other person (including an insurer under an
insurance policy) any sum in respect of any matter giving rise to a claim under
the Warranties or the Mis-Selling Indemnity (other than the Tax Warranties) the
Purchaser shall, and shall procure that the member of the Purchaser’s Group
concerned shall, take all reasonable steps to enforce such recovery. In the
event that the Purchaser or any member of the Purchaser’s Group shall recover
any amount from such other person, the amount of the claim against the Seller
shall be reduced by the amount so recovered less all reasonable costs of
recovery and any Taxation payable thereon.

(B)

If the Seller pays at any time to the Purchaser or any member of the Purchaser’s
Group an amount pursuant to a Warranty Claim (other than a Warranty Claim under
the Tax Warranties) or Indemnity Claim and the Purchaser or the relevant member
of the Purchaser’s Group subsequently recovers from some other person any sum in
respect of any matter giving rise to such Warranty Claim or Indemnity Claim, the
Purchaser shall, and shall procure that the relevant member of the Purchaser’s
Group shall repay to the Seller the lesser of (i) the amount paid by the Seller
to the Purchaser or relevant member of the Purchaser’s Group and (ii) the sum
recovered from such other person less all reasonable fees and costs of recovery
and any Taxation payable thereon.

(C)

If any amount is repaid to the Seller by the Purchaser or any member of the
Purchaser’s Group pursuant to sub-paragraph 6(B) above, an amount equal to the
amount so repaid shall be deemed never to have been paid by the Seller to the
Purchaser for the purposes of calculating the Seller’s total aggregate liability
under paragraphs 1(A) and 1(B) above.

7.

Acts of Purchaser

(A)

No Warranty Claim shall lie against the Seller (other than a Warranty Claim
under the Tax Warranties) to the extent that such Warranty Claim is attributable
to any voluntary act, omission, transaction, or arrangement carried out by the
Purchaser or by a member of the Purchaser’s Group on or after Completion
otherwise than in the ordinary course of business of the Group and which is not
required by applicable law to comply with the provisions of a contract which was
entered into prior to Completion.

(B)

The Seller shall not be liable for any breach of any Warranty (other than the
Tax Warranties) which would not have arisen but for any change in any accounting
basis on which any member of the Group values its assets or the adoption or use
by the Group of any accounting basis, method, policy or practice of any member
of the Group which is different from that adopted or used in the preparation of
the Accounts, save to the extent that such change, adoption or use is required
to comply with applicable law or regulation or the current generally accepted
accounting standards.



--------------------------------------------------------------------------------

60

 



8.

The Accounts 

No matter shall be the subject of a Warranty Claim (other than a Warranty Claim
under the Tax Warranties) or Indemnity Claim to the extent that allowance,
provision or reserve in respect of such matter shall have been specifically made
in the Accounts.

9.

Future legislation

No liability shall arise in respect of any breach of any of the Warranties or in
respect of any Mis-selling Indemnity Claim to the extent that liability for such
breach or thereunder occurs or is increased directly or indirectly as a result
of:

 

(A)

any legislation not in force on or prior to the date of this Agreement; or

 

(B)

the withdrawal of any extra-statutory concession or other agreement or
arrangement currently granted by or made with any governmental authority or Tax
Authority (whether or not having the force of law); or

 

(C)

any change after the date of this Agreement of any generally accepted
interpretation or application of any legislation or in the enforcement policy or
practice of the relevant authorities.

10.

Mitigation

Nothing in this Schedule 3 restricts or limits the Purchaser’s general
obligation at law to take reasonable steps to mitigate any loss or damage which
it may incur in consequence of a matter giving rise to a Warranty Claim,
provided that if the Seller requests the Purchaser to take any action pursuant
to paragraph 4(ii) of this Schedule 3, the Purchaser shall be deemed to have
fulfilled its obligation to so take reasonable steps by taking such actions.

11.

Assignees

Any permitted assignee which is entitled under the terms of this agreement to
claim against the Seller shall be subject to the provisions of this Schedule 3
as if it were the Purchaser.

12.

Claims under paragraph 4.5 of Schedule 2

In the event that:

 

(A)

the Purchaser makes a claim under paragraph 4.5 of Schedule 2 (Warranties) which
the Seller has paid in full, then the Seller shall be able to call for the
assignment of the relevant bad debt to which such claim relates and the
Purchaser shall promptly procure that the Company (to the extent that it is
able) assigns such debt to the Seller (or such member of the Seller’s Group as
the Seller may nominate); and/or

 

(B)

the Company subsequently receives payment in respect of any bad debt in respect
of which the Seller has already made a payment to the Purchaser following a
claim pursuant to paragraph 4.5 of Schedule 2 (Warranties) then the Purchaser
shall procure that the Company repays to the Seller an amount equal to the lower
of (i) the sum previously paid by the Seller to the Purchaser in respect of such
claim; or (ii) the sum received from the relevant debtor.

 

 

--------------------------------------------------------------------------------

61

 



Schedule 4

(Conduct of business before Completion)

The acts and matters referred to in sub-clause 4.1 are as follows:

 

(A)

the acquisition of any interest in real property or disposal of any interest in
any Relevant Property (save where such disposal occurs in the ordinary course
following a financial adviser ceasing to work for the Group;

 

(B)

the making of any Capital Commitment which together with all other capital
commitments entered into between the date of this Agreement and Completion,
exceeds the sum of £100,000 in aggregate;

 

(C)

any disposal of any material interest in any part of the business and
undertaking of any member of the Group;

 

(D)

any offer by any member of the Group to engage any new employee, adviser or
consultant;

 

(E)

any dismissal of any employee, adviser, independent contractor or consultant
earning (or receiving) fees by the relevant employing member of the Group, other
than for cause, by reason of any contract for services reaching the end of its
term, by reason of a genuine redundancy or where such persons cease or are
unable to hold the necessary qualifications to perform the role for which they
have been hired;

 

(F)

other than amendments in respect of the timing of payments to employees pursuant
to the plans and / or programmes referred to in clause 10.5, any amendment,
including any increase in emoluments (including, without limitation, pension
contributions, bonuses, commissions and benefits in kind), to the terms of
employment of any employee of any member of the Group;

 

(G)

other than in circumstances constituting a Permitted Leakage, any declaration,
authorisation, making or payment of a dividend (in cash or in specie) or other
distribution of a similar nature or taxed in the same way as a dividend or any
reduction of capital);

 

(H)

any grant of any guarantee or indemnity for the obligations of any person;

 

(I)

any creation, allotment or issue or any grant of any option over or other right
to subscribe or purchase, or any redemption or purchase of, any share or loan
capital or securities of any member of the Group or securities convertible into
any of the foregoing and any variation or agreement to vary the rights of any
class of share or loan capital or other securities;

 

(J)

other than in circumstances constituting a Permitted Leakage, the entering into
of any agreement, arrangement or transaction with any member of the Retained
Group or amend any such existing agreement, arrangement or transaction;



--------------------------------------------------------------------------------

62

 



 

(K)

any creation or grant of any option, right to acquire, mortgage, charge, pledge,
lien (other than a lien arising by operation of law or in the ordinary course of
business including, without limitation, any third party retention of title
clauses) or other form of security or encumbrance or equity on, over or
affecting the whole or any part of the undertaking or assets of any member of
the Group;

 

(L)

any alteration to the Memorandum or Articles of Association of any member of the
Group or any adoption or passing of further regulations or resolutions
inconsistent therewith;

 

(M)

any commencement or settlement of any legal or arbitration proceedings, other
than routine dispute resolution, debt collection or in respect of on-going
employment tribunal claims;

 

(N)

the making of any loan (other than advances to employees for business expenses
in the ordinary course of business);

 

(O)

any borrowing (other than by bank overdraft or similar facility in the ordinary
course of business and within the limits subsisting at the date of this
Agreement);

 

(P)

any change to the accounting reference date of any member of the Group;

 

(Q)

any change in the Tax residence of any member of the Group;

 

(R)

the entering into of any leasing, hire purchase or other agreement for payment
on deferred terms;

 

(S)

the entering into of any agreement pursuant to which a member of the Group is
expected to pay or receive more than £50,000 in any calendar year; and

 

(T)

the entering into of any agreement (conditional or otherwise) to do any of the
foregoing.

 

--------------------------------------------------------------------------------

63

 



Schedule 5

 

Intentionally left blank

 

 

 

 

 

--------------------------------------------------------------------------------

64

 



Schedule 6

(Pre sale losses)

 

1.

In this Schedule:-

“accounting period” means an accounting period for the purposes of corporation
tax (whether that is a period of 12 months or some other length of time);

“HMRC” means Her Majesty's Revenue and Customs;

“Income, Profits or Gains” means income, profits or gains earned, accrued or
received for the purposes of corporation tax, whether by or to the Company or
any other person, andshall include any income, profits or gains which are deemed
to be earned, accrued or received for the purposes of corporation tax;

“Indemnities” includes, in addition, the indemnity in clause 16.11 of the
Transitional Services Agreement;

“Payment Date“ means, where there are Relieved Losses in respect of a Year, the
date which is twelve months following the end of that Year;

“Pre-Sale Losses” means:

 

 

(a)

the aggregate amount of all trading losses, for the purposes of corporation tax,
of the Company as at Completion (being the sum of (i) the aggregate trading
losses of the Company as at 31 December 2008 and (ii) the amount of any trading
losses of the Company incurred or accrued in the period from 1 January 2009 up
to Completion) that are not, and have not been, set off against Income, Profits
or Gains earned, accrued or received on or before Completion or in respect of a
period ended on or before Completion and that have not been made the subject of
any surrender by way of group relief or been otherwise utilised in any
accounting period of the Company ended on or before Completion; and

   

 

(b)

the aggregate amount of all capital allowances which are able to be lawfully
claimed after Completion in respect of any capital expenditure incurred by the
Company prior to Completion, on assets qualifying for capital allowances, and
which have not been claimed by the Company prior to Completion, whether the same
are claimed by the Company or by any other person at any time after Completion;
such capital allowances for this purpose being calculated in a maximum aggregate
amount equal to:

   

 

(1)

the amount by which the total unrelieved capital expenditure incurred on the
provision of such assets before Completion exceeds the aggregate of:

   

 

(i)

all disposal receipts that have been or may be required to be brought into
account for capital allowance purposes in respect of any such assets where the
relevant disposal event occurred on or prior to Completion and

   

 

(ii)

the book value of the relevant assets as at 31 December 2008 included in the
Accounts less the amount of the depreciation in book values of such assets
(including any other assets qualifying for capital allowances and acquired by
the Company on or after 1 January 2009 and before Completion, and not included
in the Accounts), in the period from 1 January 2009 up to Completion, applying
the relevant rates of depreciation for fixed asset categories as referred to in
the notes to the Accounts, and making such further adjustments

 

 

--------------------------------------------------------------------------------

65

 



in the relevant computation thereof to take account appropriately of relevant
asset disposals where the relevant disposal event occurred after 31 December
2008 and on or prior to Completion and the effect of such disposal is reflected
in (1)(i) above; plus

 

 

(2)

(where this produces a positive figure) the amount by which the aggregate of the
depreciated book values as at Completion (per (1) (ii) above), of all relevant
assets held at, and not disposed of on or before, Completion, exceeds the
aggregate of all disposal receipts subsequently brought into account by
reference to disposal events occurring after Completion in respect of such
assets PROVIDED that, in respect of any such relevant asset or assets which has
or have not been the subject of a relevant disposal event on or before the
expiry of 3 years from Completion, an estimate shall be made of the market value
(as that expression applies for purposes of capital allowances) of each such
asset, and such estimate (if appropriate, as determined by the procedure below)
shall be taken to be the relevant disposal receipts for the purposes of this
computation in (2). Such estimate shall be made by the Purchaser in the first
instance and communicated to the Seller within 3 months following the expiry of
3 years from Completion. The Seller shall have the right of review, and in the
absence of agreement with the Purchaser, the matter shall be put for
determination by a firm of chartered accountants, all in accordance with the
provisions of paragraph 3(b) and (c) of this Schedule, applying the same mutatis
mutandis for this purpose (in particular, reading the same as if the Purchaser's
estimate was a Tax Certificate and as if the disposal receipts, the subject of
such estimate, were equivalent to an amount of Relieved Losses),

 

but only insofar as such capital allowances (or the relief thereby generated)
are not set off against Income, Profits or Gains earned, accrued or received on
or before Completion or in respect of a period ended on or before Completion and
have not been made the subject of any surrender by way of group relief or been
otherwise utilised in any accounting period of the Company ended on or before
Completion; and

 

 

(c)

the aggregate amount of any Reliefs of the Company or the Subsidiary, which
arise in consequence of any liability or Loss of the Company or the Subsidiary
which has resulted in a payment having been made or becoming due from the Seller
under any of the Indemnities (but only to the extent such Reliefs have not been
taken into account by way of a reduction in the amount computed to be due from
the Seller under any such Indemnity), that are not, and have not been, set off
against Income, Profits or Gains earned, accrued or received on or before
Completion or in respect of a period ended on or before Completion or otherwise
used pursuant to clause 5 of the Tax Covenant to limit the liability of the
Seller to make a payment thereunder and that have not been made the subject of
any surrender by way of group relief or been otherwise utilised in any
accounting period of the Company or the Subsidiary ended on or before
Completion; and

   

 

(i)

where such Reliefs form part of a trading or other loss for an accounting
period, taking such part of the trading or other loss as represents the Reliefs;

 

 

--------------------------------------------------------------------------------

66

 



 

 

(ii)

where such Reliefs under this head (c) in any event fall to be included under
head (a) of this definition, excluding such Reliefs from this head (c).

 

“Relief” has the meaning given to that expression in the Tax Covenant.

“Relieved Losses” means, in respect of any Year, such amount of Pre-Sale Losses
that are:

 

 

(a)

lawfully (but otherwise than pursuant to a surrender by way of group relief set
off against or deducted from, or in the computation of, Income, Profits or Gains
chargeable to corporation tax (or which would be chargeable to corporation tax
but for such set off or deduction) in respect of that Year, so as to generate a
corporation tax saving for that Year; and, for the purposes of calculating the
Relieved Losses under this head (a), any Income, Profits or Gains chargeable (or
which would be chargeable) to corporation tax in respect of any Year shall, so
far as required or permitted by law (and subject to the proviso in paragraph
7(b) of this Schedule regarding claims relating to capital allowances and
Reliefs falling within head (c) of the definition of Pre-Sale Losses), be
reduced by the set-off or deduction of the Pre-Sale Losses before the set-off or
deduction of (i) any amount available to be surrendered by way of group relief
in respect of any accounting period ending after Completion and (ii) any other
relief from corporation tax that is available in respect of the Year in question
(including, for the avoidance of doubt, by way of any carry back from a later
accounting period); or

   

 

(b)

lawfully surrendered by way of group relief against total profits, for the
purposes of corporation tax and in particular the provisions of Chapter IV, Part
X of ICTA 1988, of any member of the Purchaser's Group or of any other person
(“Claimant Company”), and, for the purposes of calculating the Relieved Losses
under this head (b), any Income, Profit or Gains chargeable to corporation tax
in respect of any Year shall, so far as permitted by law, be reduced by the
set-off or deduction of the Pre-Sale Losses only after the set-off or deduction
of:

   

 

(i)

any other amounts available to be surrendered to the Claimant Company by way of
group relief in respect of any accounting period ending after Completion; and

 

 

(ii)

any other relief from corporation tax (or any amount deductible in computing
Income, Profits or Gains) that is available to the Claimant Company in respect
of the Year in question (for the avoidance of doubt, including by way of
carry-forward from an earlier accounting period, but excluding by way of any
carry back from a later accounting period).

“successor” means both a transferee of the Company’s trade, or any part thereof,
from the Company, and any subsequent transferee or transferees thereof, or of
any part thereof in each case where the transfer falls within section 343(1)
ICTA 1988;

“Tax Certificate” means the certificate by the auditors of the Company to be
delivered to the Purchaser and to the Seller in respect of each Yearunder
paragraph 3 of this Schedule, which certificate shall state:

 

 

(a)

the amount of the Relieved Losses (if any) for the relevant Year, and if
applicable, the company or companies in which the Relieved Losses arise, and the
amount of corporation tax from which such company or companies have been
relieved by virtue of the application of the Relieved Losses in respect of the
relevant Year;

 

 

--------------------------------------------------------------------------------

67

 



 

 

(b)

that, on the basis of the relevant accounts and tax computations of the members
of the Purchaser’s Group (or other relevant persons), either no amount (if the
figure for the Relieved Losses is nil), or no further amount, of Relieved Losses
falls to be generated in respect of the relevant Year pursuant to this Schedule;

 

“Year” means any accounting period of the Company or of any other person, in
either case ending after Completion, in whose hands there are Pre-Sale Losses
which are not Relieved Losses, or there are Relieved Losses; and

for the sole purpose of determining whether any Income, Profits or Gains have
been earned, accrued or received on or before, or after, Completion, an
accounting period of the Company shall be deemed to have ended on the date of
Completion.

2.

The Purchaser shall be entitled to procure that any trade or other activity
carried on by the Company is, after Completion, conducted, pursued or developed
in such manner as the Company or the Purchaser wishes (in its absolute
discretion). For the avoidance of doubt, this entitlement shall include (but not
be limited to) procuring the sale or transfer of the whole or part of any such
activity (whether to a third party or to another member of the Purchaser's
Group) and procuring reorganisations of the activities of the Purchaser's Group
which involve or affect any trade or other activity carried on by the Company.
Notwithstanding as aforesaid, the Purchaser shall procure that:

(a)

any such steps or transactions by the Company or other members of the
Purchaser's Group are undertaken only after having considered, in good faith and
after taking appropriate professional advice:

 

(i)

the tax implications relevant to the subject matter of this Schedule (namely,
the continuing ability to utilise any Pre-Sale Losses so as to generate Relieved
Losses); and

 

(ii)

if such tax implications are, or are potentially, adverse to the subject matter
of this Schedule, the extent to which the preservation of the ability to utilise
any Pre-Sale Losses so as to generate Relieve Losses can otherwise reasonably be
secured without adversely impacting on the conduct, pursuit or development of
the trade or other activities carried on by the Company or by any other member
of the Purchaser's Group,

and, to the extent that the Purchaser so considers that such preservation as is
referred to in (ii) above applies, the Purchaser shall, in good faith, procure
that all reasonable steps appropriate thereto are taken, but, subject thereto,
the Purchaser and other members of the Purchaser's Group shall otherwise be
under no obligation to take, or refrain from taking, any action as a result of
such tax implications; and

(b)

in any event, no such steps or transactions are undertaken which have as their
sole or main purpose or objective the negation or termination of the continuing
ability to utilise the Pre-Sale Losses so as to generate Relieved Losses.

3(a)

The Purchaser shall procure that the auditors for the time being of the Company,
or of any successor, shall, not later than fourteen months from the end of each
Year, deliver the Tax Certificate to the Seller and to the Purchaser.

(b)

Within 60 days after the date of receipt by the Seller of a Tax Certificate
prepared by the auditors for the time being of the Company (or successor)
pursuant to paragraph 3(a) of this

 

--------------------------------------------------------------------------------

68

 



Schedule, the Seller may require the Purchaser to permit a firm of Chartered
Accountants nominated by the Seller (the “Nominated Accountants”) to inspect the
books and records of the Company and/or other member of the Purchaser's Group
(or other relevant persons) relating to the corporation tax liability (if any)
of the Company and/or other member of the Purchaser's Group (or other relevant
persons) in respect of the Year to which that Tax Certificate relates, so that
the Nominated Accountants may be enabled to determine whether they are in
agreement with that Tax Certificate.

(c)

In the event that the Nominated Accountants shall consider that the amount of
the Relieved Losses in respect of the Year in question shall be greater than the
amount of the Relieved Losses specified in the relevant Tax Certificate, the
Nominated Accountants shall deliver to the Seller and to the Purchaser a
certificate prepared by them that states the amount of Relieved Losses as
computed by the Nominated Accountants. In any such case, the amount of the
Relieved Losses in respect of the Year in question shall then be conclusively
determined for all the purposes of this Schedule by an auditor agreed between
the Seller and the Purchaser, or, in default of agreement, selected by the
President for the time being of the Institute of Chartered Accountants in
England and Wales at the request of the Seller or the Purchaser (such auditor to
act as expert and not as arbitrator), and the Purchaser shall permit that
auditor to inspect the books and records of the Company and/or other member of
the Purchaser's Group relating to its or their corporation tax liability (if
any) in respect of the Year in question for the purposes of effecting that
determination.

 

4.

On each Payment Date (but subject to paragraph 5 below), the Purchaser shall pay
to the Seller, by way of additional consideration for the Shares, an amount
equal to the Requisite Percentage of the amount which is calculated as

   

(a)

the corporation tax from which the Company or any other person has been relieved
by virtue of the application of the Relieved Losses in respect of the relevant
Year; less

   

(b)

an amount equal to the professional costs and expenses properly incurred by the
Purchaser's Group in calculating such Relieved Losses and in filing appropriate
claims with HMRC to give effect to the use of the Pre-Sale Losses or any of them
(and including any costs and expenses incurred by it with respect to any
communications, negotiations or disputes with HMRC as to the amount of the
relevant Pre-Sale Losses or Relieved Losses or whether such Pre-Sale Losses can
be utilised in such a manner as to constitute Relieved Losses) and in procuring
the preparation of the Tax Certificates

 

and, for the purpose of this paragraph 4 (and paragraph 8 below), the Requisite
Percentage shall be 100 per cent in respect of the first £4,000,000 in aggregate
of corporation tax from which the Company and/or any other person has been
relieved by virtue of the application of Relieved Losses in respect of all Years
(such aggregate amount of corporation tax being the “aggregate tax saving”) and
50 per cent in respect of any excess over £4,000,000 of such aggregate tax
saving PROVIDED THAT (i) (for the avoidance of doubt) the costs and expenses
falling with sub-paragraph (b) above are to be ignored in determining the
Requisite Percentage and (ii) the Requisite Percentage is to be determined by
reference to the cumulative aggregate tax saving obtained by one or more persons
over any number of Years, except that the maximum amount of relieved corporation
tax in respect of which the Requisite Percentage can be 100 per cent (as opposed
to 50 per cent) for any individual Year is £2,000,000.

 

--------------------------------------------------------------------------------

69

 



Where particular costs and expenses falling within sub-paragraph (b) above are
comprised in the calculation of payments due from the Purchaser under this
paragraph 4 at different Requisite Percentage rates, such costs and expenses
shall be apportioned pro rata to the amount of relieved corporation tax to which
each such Requisite Percentage rate is to be applied.

5.

No payment shall be required to be made under paragraph 4 above :

 

(i)

to the extent that the liability to corporation tax from which the Company or
any other person has been relieved by virtue of the application of the Relieved
Losses is a Tax liability in respect of which the Purchaser would have been able
to make a claim under the Tax Covenant but for the application of such Relieved
Losses; or

 

(ii)

if the relevant Year ends after the twelfth anniversary of the later of the
Completion Date and 31 December 2009.

6.

If any payment required to be made by any party under this Schedule is not made
by the due date for the making thereof, then that payment shall carry interest
from that due date until the date when the payment is actually made at the rate
per annum of 4 per cent above the base rate from time to time of The Royal Bank
of Scotland plc (or of any person succeeding to its UK banking business or
principal part thereof).

7.

The Purchaser:

(a)

warrants and undertakes to the Seller that it is, and will be at the date of
Completion, a wholly owned subsidiary of Towry Law Holdings Limited (registered
number 04773122), its holding company, and a member of the same group of
companies of which Towry Law Holdings Limited is a member for the purposes of
the group relief provisions in Chapter IV Part X of ICTA 1988;

(b)

shall (to the extent permitted by law and subject to the Purchaser’s obligations
under clause 5 of the Tax Covenant) procure the making of all necessary claims
after Completion:

 

(i)

for the claiming of capital allowances comprised in the Pre-Sale Losses, with
respect to accounting periods commencing after (and not before) the earlier of
31 December 2009 and Completion;

 

(ii)

by way of the surrender of such capital allowances (or of the relief generated
thereby), or of Reliefs falling within head (c) of the definition of Pre-Sale
Losses, by way of group relief; and

 

(iii)

otherwise as may be necessary or appropriate in relation to the Purchaser’s
obligations under this Schedule,

in order, where possible, to secure the use of the Pre-Sale Losses so as to
generate Relieved Losses consistently with the order of priority of use of
Pre-Sale Losses set out in the definition "Relieved Losses", and thus to secure
an actual relieving from corporation tax, provided that in the case of Pre-Sale
Losses under head (a) of such definition, (1) capital allowances shall not be
required to be claimed by a person to the extent that losses or other amounts
can be surrendered to that person, by way of group relief, by other members of
that person’s group, so as to shelter Income, Profits or Gains which might
otherwise have been sheltered by such a claim for capital allowances and (2)
Reliefs falling with head (c) of the definition of Pre-Sale Losses shall be
required to be utilised only after taking account of the effect of all other
Reliefs

 

--------------------------------------------------------------------------------

70

 



that are or become available to the Company or the Subsidiary (excluding by way
of any carry back from a later accounting period).

8.

In the event that at any time after the Purchaser has made a payment to the
Seller under paragraph 4 of this Schedule, there is a disallowance or clawback
of any of the Pre-Sale Losses, such that it is determined that any amount of
Relieved Losses that had been treated by the Purchaser as falling within
paragraph 4(a) of this Schedule did not qualify or was not entitled to be taken
as such, and the associated corporation tax saving which gave rise to the
payment under paragraph 4 of this Schedule is in consequence cancelled or
otherwise denied, the Seller shall pay to the Purchaser (by way of adjustment to
(and reduction in the amount of) the consideration for the Shares) within three
Business Days of the date of demand following such determination an amount equal
to:

(a)

the Requisite Percentage of the amount of the corporation tax saving so
cancelled or otherwise denied as aforesaid (so that the Requisite Percentage
shall be 100 per cent only where such corporation tax saving was one in respect
of which the Purchaser had made payment to the Seller under paragraph 4 at the
rate of 100 per cent and shall be 50 per cent in all other circumstances); and

(b)

interest calculated for the period from the relevant Payment Date (for the Year
to which the said cancellation or denial relates) up to the due date for payment
under this paragraph at the rate per annum equal to the base rate from time to
time of The Royal Bank of Scotland plc (or of any person succeeding to its UK
banking business or principal part thereof) subject to a minimum rate per annum
of 2.5 per cent.

9.

The Purchaser shall keep the Seller fully informed at all times in relation to
any correspondence, negotiations or dispute with HMRC as to the existence or
availability of any Relieved Losses PROVIDED THAT:

(a)

the parties recognise that the Purchaser in its sole discretion shall have
absolute control over any such correspondence, negotiations or dispute and that
nothing in this Agreement or the Tax Covenant shall be taken as requiring the
Purchaser to take, or refrain from taking, any particular action or decision in
relation to such matters;

(b)

notwithstanding (a) above, the Purchaser shall not (and shall procure that the
Company and any other person shall not) finally conclude or settle any
negotiations or dispute with HMRC as aforesaid which would recognise the
non-existence or non-availability of any of the Pre-Sale Losses, without
providing advance notice to the Seller (with sufficient detail of the
circumstances and issues the subject matter of the negotiations or dispute), and
in such time, as to allow the Seller to provide its input with respect to such
proposed conclusion or settlement, which input shall be considered in good faith
by the Purchaser (and the Company or other relevant person) in connection with
any final agreed conclusion or settlement with HMRC.

10.

Per the Company's tax return and associated tax computations for the year to 31
December 2007, the total unrelieved expenditure carried forward on which capital
allowances were available to be claimed was recorded as an amount of
£17,032,580. For the avoidance of doubt, no warranty or representation is given
by the Seller as to the quantum of, or the entitlement to carry forward or to
utilise, or otherwise howsoever in relation to, the Pre-Sale Losses or any of
them.

 

--------------------------------------------------------------------------------

71

 



Schedule 7

(Completion Statement)

1.1

The Purchaser shall procure the preparation of a completion statement specifying
the amount of the Adjusted Net Assets of the Company (the “Draft Completion
Statement”). The Draft Completion Statement shall be delivered to the Seller by
the Purchaser as soon as reasonably practicable and in any event within 15
Business Days following Completion.

1.2

The Seller may dispute the Draft Completion Statement by notice in writing (in
this paragraph, the “Notice”) delivered to the Purchaser within 10 Business Days
of receiving the Draft Completion Statement. The Notice shall specify (a) which
items of the Draft Completion Statement are disputed, (b) the reasons therefor,
and (c) the effect that the Seller believes that the items in dispute have on
the amount of the Adjusted Net Assets.

Only those items or amounts specified in the Notice shall be treated as being in
dispute (the “Disputed Items”) and no amendment may be made by either party, or
any Expert appointed pursuant to sub-paragraph 1.3(B)(ii) below, to any items or
amounts which are not disputed items.

1.3 (A)  If the Seller does not serve the Notice under paragraph 1.2 above, the
Draft Completion Statement shall constitute the Completion Statement.

 

(B)

If the Seller does serve the Notice under paragraph 1.2 above, then the
Purchaser and the Seller shall use their reasonable endeavours to resolve the
Disputed Items and either:

 

(i)

if the Purchaser and the Seller reach agreement on the Disputed Items within 10
Business Days of the Notice being served (or such longer period as the Purchaser
and the Seller may agree in writing), the Draft Completion Statement may be
amended to reflect such agreement and shall then constitute the Completion
Statement; or

 

(ii)

if the Purchaser and Seller do not reach agreement in accordance with paragraph
(i) above, the Purchaser of the Seller may refer the dispute to such individual
at an independent firm of chartered accountants of international repute as the
Purchaser and the Seller may agree, or failing such agreement within 10 Business
Days of expiry of the period described in paragraph (i) above, to such
independent firm of chartered accountants of international repute in London as
the President of Institute of Chartered Accountants in England and Wales may, on
the application of either the Seller or the Purchaser, nominate (the “Expert”),
on the basis that the Expert is to make a decision on the dispute and notify the
Purchaser and the Seller of its decision within 10 Business Days of receiving
the reference or such longer reasonable period as the Expert may determine.

 

--------------------------------------------------------------------------------

72

 



 

(C)

Each party shall bear its own costs with respect to the finalisation of the
Completion Statement. The costs of the Expert shall be borne by the parties as
set out in paragraph 1.4(C) below.

1.4

In any reference to the Expert in accordance with paragraph 1.3 above:

 

(A)

the Expert shall act as an expert and not as an arbitrator;

 

(B)

the decision of the Expert shall, in the absence of fraud or manifest error, be
final and binding on the Purchaser and the Seller and the Completion Statement
shall be the Draft Completion Statement amended as necessary to reflect the
decision of the Expert and, as amended, signed by the Expert; and

 

(C)

the costs of the Expert shall be paid by the Seller and the Purchaser equally or
as otherwise determined by the Expert.

1.5

Each of the Seller and the Purchaser shall respectively provide or procure the
provision to each other and to the Expert of all such information as the other
or the Expert shall reasonably require including:

 

(i)

by their respective advisers;

 

(ii)

in the case of the Purchaser, the books and records and personnel of the Group;
and

 

(iii)

in the case of the Seller, the books and records and personnel of the Retained
Group.

 

 

--------------------------------------------------------------------------------

73

 



EXECUTED by the parties as a deed:

 

Executed as a deed by
TOWRY LAW FINANCE COMPANY LIMITED

)
)
)
)
)

/s/ Andrew C. Fisher                   
Director

/s/ Christopher David Middleton   
Secretary/Director

 

 

 

Executed as a deed by
EDWARD D. JONES & CO., L.P.
by its General Partner, EDJ Holding Company, Inc., by James D. Weddle (in his
capacity as President) in the presence of:

Name of Witness:

Kevin D. Bastien            

Address of Witness:

.................................

.................................

Occupation of Witness:

.................................

 

)
)
)
)
)
)

 

/s/ James D. Weddle                     
James D. Weddle

 

.......................................

Witness Signature

/s/ Kevin D. Bastien                     

 

 

 